Exhibit 10.1

 

MASTER REPURCHASE AGREEMENT

 

Dated as of June 24, 2010

 

Between:

 

EAST WEST BANK, on the one hand,

 

and

 

SYNERGY CAPITAL MORTGAGE CORP.

 

and

 

EXCEL MORTGAGE SERVICING, INC., on the other hand

 

1.                                      Applicability

 

From time to time the parties hereto may enter into transactions in which either
Synergy Capital Mortgage Corp. or Excel Mortgage Servicing, Inc. (each a
“Seller” and, collectively, the “Sellers”) agrees to transfer to East West Bank
(“Buyer”) Eligible Loans against the transfer of funds by Buyer to the relevant
Seller, with a simultaneous agreement by Buyer to transfer to the relevant
Seller such Eligible Loans at a date certain or on demand, against the transfer
of funds by such Seller.  Each such transaction shall be referred to herein as a
“Transaction” and shall be governed by this Agreement (including , without
limitation, the terms and conditions contained in the Term Sheet), as the same
shall be amended from time to time in accordance with the terms hereof.  This
Agreement is a commitment by Buyer to enter into Transactions up to the Maximum
Aggregate Purchase Price.

 

2.                                      Definitions

 

(a)                          “Accepted Servicing Practices” shall mean with
respect to any Mortgage Loan, those accepted and prudent mortgage servicing
practices (including collection procedures) of prudent mortgage lending
institutions that service mortgage loans of the same type as the Mortgage Loans
in the jurisdiction where the related Mortgaged Property is located, and which
are in each case in accordance with FHA, VA, Ginnie Mae, Freddie Mac and Fannie
Mae servicing guides (including, without limitation, future updates) and all
servicing requirements of the Approved Takeout Investor for such Mortgage Loan,
and in a manner at least equal in quality to the servicing each Seller or
Seller’s designee provides to mortgage loans which it owns in its own portfolio.

 

(b)                         “Act of Insolvency” shall mean (i) the commencement
by such party as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
similar law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the

 

--------------------------------------------------------------------------------


 

commencement of any such case or proceeding against such party, or another
seeking such an appointment or election, or the filing against a party of an
application for a protective decree under the provisions of the Securities
Investor Protection Act of 1970, which (A) is consented to or not timely
contested by such party, (B) results in the entry of an order for relief, such
an appointment or election, the issuance of such a protective decree or the
entry of an order having a similar effect, or (C) is not dismissed within 15
days, (iii) the making by such party of a general assignment for the benefit of
creditors, or (iv) the admission in writing by such party of such party’s
inability to pay such party’s debts as they become due;

 

(c)                          “Additional Purchased Eligible Loans” shall have
the meaning set forth in Paragraph 4(a) hereof;

 

(d)                         “Aged Loans” shall mean a category of Purchased
Eligible Loans, specified in the Term Sheet, to which additional terms and
conditions shall apply;

 

(e)                          “Agreement” shall mean this Master Repurchase
Agreement, as the same may be amended, supplemented or restated from time to
time;

 

(f)                            “Approved Originator” shall mean each Seller or
an originator (approved in writing by Buyer, which approval shall not be
unreasonably withheld) from which a Seller purchases Mortgage Loans from time to
time for the purchase and sale of Eligible Loans hereunder.  Buyer shall respond
to requests for approval of any originator within five (5) Business Days after 
Sellers provide all required information to Buyer;

 

(g)                         “Approved Takeout Investor” shall mean (i) Fannie
Mae, Freddie Mac, and Ginnie Mae, and (ii) any other Person named on a list
provided by Sellers and approved in writing by Buyer, as that list may be
modified from time to time by Sellers with the written approval of Buyer, in
each case such written approval not to be unreasonably withheld.  Buyer shall
respond to requests for approval of any investor within five (5) Business Days
after Sellers provide all required information to Buyer;

 

(h)                         “Assignment of Mortgage” shall mean an assignment of
a Mortgage Loan executed by the relevant Seller in blank with respect to
Mortgage Loans that are not registered with MERS, which is delivered to Buyer as
a condition of funding a Transaction, as described in Paragraph 3(a) hereof, and
thereafter may be (i) delivered to an Approved Takeout Investor pursuant to
Paragraph 3(b) hereof, or (ii) used by Buyer should any Seller fail to complete
its obligation to repurchase any Purchased Eligible Loan;

 

(i)                             “Business Day” shall mean any day other than a
Saturday, Sunday and any day on which banks located in the State of California
are authorized or required to close for business;

 

(j)                             “Cash Collateral Account” shall have the meaning
set forth in the Term Sheet;

 

(k)                          “Closing Agent” shall mean the title company or
escrow agent that is responsible for the final closing of a Mortgage Loan in
favor of a Mortgagor.  Buyer may from time to time specify in writing to Sellers
that certain Closing Agents are not approved.  Sellers may not use a Closing
Agent that has been disapproved by Buyer;

 

2

--------------------------------------------------------------------------------


 

(l)                             “Closing Protection Letter” means a letter of
indemnification from a title insurer addressed to the relevant Seller, with
coverage that is customarily acceptable to Persons engaged in the Origination of
mortgage loans, identifying the Closing Agent covered thereby and indemnifying
the relevant Seller against losses incurred due to defects in title caused by
malfeasance or fraud by the Closing Agent or the failure of the Closing Agent to
follow the specific closing instructions specified by the relevant Seller in the
escrow letter with respect to the closing of one or more Mortgage Loans.  The
Closing Protection Letter shall be either with respect to the individual
Mortgage Loan being purchased pursuant hereto or a blanket Closing Protection
Letter that covers closings conducted by the Closing Agent in the jurisdiction
in which the closing of such Mortgage Loan takes place;

 

(m)                       “Custodian” shall initially mean Buyer.  The parties
will work together in good faith to enter into a tri-party custodial agreement
with a third-party custodian reasonably acceptable to Buyer and Sellers;
provided, however, that in the event the parties are unable to reach agreement
on a third party custodian and a tri-party custodial agreement the Custodian
shall continue to be Buyer.  When Buyer, Sellers and the third party custodian
execute a tri-party custodial agreement, this definition shall thereafter refer
to such third-party custodian;

 

(n)                         “Custodial Agreement” shall mean the Custodial
Agreement entered into between Buyer, Sellers and the third-party custodian as
described in the definition of “Custodian”, providing for the custody of records
relating to the Purchased Eligible Loans, as the same may be amended or restated
from time to time;

 

(o)                         “Determination Date” shall mean any date on which a
determination is made by Buyer relative to an applicable factor or amount under
this Agreement, including Price Differential, Maximum Aggregate Purchase Price
or Repurchase Price;

 

(p)                         “Dry Funded Mortgage Loan” shall mean an Eligible
Mortgage Loan for which the documents as described in  Exhibit A-2 hereto have
been delivered to Buyer on or prior to the Purchase Date in conjunction with a
Transaction Request as described in Exhibit A-1 hereto;

 

(q)                         “Eligible Loan” shall mean any Mortgage Loan owned
by a Seller that satisfies the requirements for purchase hereunder, including
without limitation the representations and warranties set forth in Exhibit B
hereto pursuant to Paragraph 9(c) hereof.

 

(r)                            “Event of Default” shall mean any of the events
specified in Paragraph 10 hereof;

 

(s)                          “Excel Operating Account” shall have the meaning
set forth in the Term Sheet.

 

(t)                            “Excel Settlement Account” shall have the meaning
set forth in the Term Sheet.

 

(u)                         “Fannie Mae” shall mean the Federal National
Mortgage Association;

 

(v)                         “FHA” shall mean the Federal Housing Administration;

 

(w)                       “Freddie Mac” shall mean the Federal Home Loan
Mortgage Corporation;

 

3

--------------------------------------------------------------------------------


 

(x)                           “Governmental Authority” shall mean any applicable
nation or government, an agency, department, state or other political
subdivision thereof, or any instrumentality thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.  Governmental Authority shall include, without
limitation, each of Fannie Mae, Freddie Mac, FHA and Ginnie Mae.

 

(y)                         “GAAP” shall mean generally accepted accounting
principles in the United States;

 

(z)                           “Guarantor” shall mean any Person who delivers a
Guaranty hereunder;

 

(aa)                    “Guaranty” shall mean the guaranty as of the date hereof
as the same may be amended from time to time, pursuant to which Guarantor fully
and unconditionally guarantees the obligations of each Seller hereunder, as the
same may be amended or restated from time to time, in the form of Exhibit D
hereto;

 

(bb)                  “Ginnie Mae” shall mean the Government National Mortgage
Association;

 

(cc)                    “Income” shall mean with respect to any Eligible Loan at
any time, any principal thereof then payable and all interest, sale proceeds and
other collections and distributions thereon or proceeds thereof (but not
including any commitment fees, origination fees and/or servicing fees);

 

(dd)                  “LIBOR” shall mean, with respect to each day a Transaction
is outstanding, the rate per annum equal to the one-month London Interbank
Offered Rate as compiled by the British Bankers Association and published at or
about 11:00 a.m., London, England time on such date (and if such day is not a
Business Day, the LIBOR rate in effect on the Business Day immediately preceding
such day); provided, that if such rate shall not be so quoted, then as
determined by Buyer, the one-month Prime Rate on such date as published in The
Wall Street Journal, Western edition; provided, further that Buyer’s
determination of LIBOR shall be conclusive upon the parties absent manifest
error on the part of Buyer;

 

(ee)                    “Material Adverse Effect” shall mean, with respect to
any Person, any material adverse effect on (i) the validity or enforceability of
this Agreement or any other Transaction Document, (ii) the business, operations,
total property or financial condition of such Person, (iii) the Purchased
Eligible Loans (together with each of the other assets granted to Buyer pursuant
to Paragraph 6 hereof), (iv) the enforceability or priority of the lien and
security interest in favor of Buyer in respect of any material portion of the
Purchased Eligible Loans (together with each of the other assets granted to
Buyer pursuant to Paragraph 6 hereof), or (v) the ability of such Person to
fulfill its obligations under this Agreement or any other Transaction Document;

 

(ff)                        “Maximum Aggregate Purchase Price” shall mean the
amount set forth in the Term Sheet;

 

(gg)                  “MERS” shall mean Mortgage Electronic Registration
Systems, Inc.;

 

(hh)                  “Mortgage” shall mean the mortgage, deed of trust or other
instrument creating a first lien on an estate in fee simple interest in real
property securing a Note;

 

4

--------------------------------------------------------------------------------


 

(ii)                          “Mortgage Documents” shall mean originals or
certified copies of all of the agreements, certificates and other documents
evidencing, or related to the origination and servicing of a Mortgage Loan,
including, but not limited to, the Note, the Mortgage, the Assignment of
Mortgage, appraisals, guarantees, insurance certificates, credit reports, the
title insurance policy and title document, as may be applicable to a particular
Eligible Loan, all as and to the extent the same have been delivered by the
relevant Seller to Custodian for Buyer.

 

(jj)                          “Mortgage Loan” shall mean a first lien mortgage
loan on single family residential property consisting of a Note secured by a
Mortgage, which satisfies the requirements of the relevant Seller’s mortgage
lending programs, and which Mortgage Loan includes all right, title and interest
of the lender or mortgagee of such Mortgage Loan as a holder of both the
beneficial and legal title to such Mortgage Loan, including without limitation
(i) all loan documents, files and records of the mortgagee for such Mortgage
Loan, (ii) the monthly payments, any prepayments, insurance and other proceeds,
(iii) all Servicing Rights with respect to such Mortgage Loan, and (iv) all
other rights, interests, benefits, security, proceeds, remedies, claims and
covenants of the lender or mortgagee arising from or in connection with such
Mortgage Loan;

 

(kk)                    “Mortgagor” shall mean the obligor on a Note;

 

(ll)                          “Note” shall mean the promissory note or other
evidence of indebtedness evidencing the indebtedness of a Mortgagor under a
Mortgage Loan;

 

(mm)              “Operating Account” and “Operating Accounts” shall have the
meaning set forth in the Term Sheet;

 

(nn)                  “Payment Date” shall mean the 15th day of each month (or
if such day is not a Business Day the next succeeding Business Day).

 

(oo)                  “Person” shall mean any individual, corporation, company,
voluntary association, partnership, joint venture, limited liability company,
trust, unincorporated association or government (or any agency, instrumentality
or political subdivision thereof);

 

(pp)                  “Pledge Agreement” shall mean the pledge agreement as of
the date hereof as the same may be amended from time to time, pursuant to which
each Seller pledges to Buyer certain deposit accounts, in the form of Exhibit C
hereto;

 

(qq)                  “Price Differential” shall mean, with respect to any
Transaction hereunder as of any date, the aggregate amount obtained by daily
application of the Pricing Rate for such Transaction to the Purchase Price for
such Transaction on a 360 day per year basis for the actual number of days each
Pricing Rate was in effect, commencing on (and including) the Purchase Date and
ending on (but excluding) the Determination Date (reduced by any amount of such
Price Differential previously paid by a Seller to Buyer with respect to such
Transaction);

 

(rr)                        “Pricing Rate” shall mean the per annum percentage
rate for determination of the Price Differential, which initial rate shall be
specified in the Term Sheet, subject to subsequent periodic adjustments as
provided for in the Term Sheet;

 

5

--------------------------------------------------------------------------------


 

(ss)                    “Prime Rate” shall mean the prime rate of U.S. money
center commercial banks as published in The Wall Street Journal, Western edition
or, if more than one such rate is published, the average of such rates;

 

(tt)                        “Purchase Commitment” shall mean a written
commitment by an Approved Takeout Investor to purchase from the relevant Seller
a Mortgage Loan that is the subject of a Transaction;

 

(uu)                  “Purchase Date” shall mean the date with respect to each
Transaction on which Purchased Eligible Loans are to be transferred by the
relevant Seller to Buyer hereunder;

 

(vv)                  “Purchase Price” shall mean, subject to Paragraph 3(c)
hereof, (i) on the Purchase Date, the price at which Purchased Eligible Loans
are sold by the relevant Seller to Buyer hereunder, and (ii) thereafter, except
where Buyer and the relevant Seller agree otherwise, such price decreased by the
amount of any cash transferred by any Seller to Buyer pursuant to Paragraph 3(c)
hereof and pursuant to the Term Sheet; provided, however, that the Purchase
Price for any Purchased Eligible Loan shall not exceed ninety five-percent (95%)
of the original unpaid principal balance of the Eligible Loan (subject in all
events to the sublimits set forth in the Term Sheet); further provided, however,
that each Seller and Buyer hereby acknowledge and agree that the Purchase Price
is inclusive of (and reflects a premium paid by Buyer) for the purchase of the
Servicing Rights in connection with the Purchased Eligible Loans;

 

(ww)              “Purchased Eligible Loans” shall mean the Eligible Loans sold
by the relevant Seller to Buyer in a Transaction hereunder.  The term “Purchased
Eligible Loans” with respect to any Transaction at any time also shall include
Additional Purchased Eligible Loans delivered pursuant to Paragraph 4(a) hereof;

 

(xx)                      “Repurchase Date” shall mean the date on which the
relevant Seller is required to repurchase the Purchased Eligible Loans from
Buyer, calculated in accordance with the Term Sheet, which Repurchase Date shall
in no event be later than the Termination Date;

 

(yy)                  “Repurchase Price” shall mean the price at which a
Purchased Eligible Loans is to be resold by Buyer to the relevant Seller upon
termination of the Transaction for such Purchased Eligible Loan, which
Repurchase Price in each case (including, without limitation, Transactions
terminable upon demand) shall equal the sum of the Purchase Price and the unpaid
Price Differential as of the Repurchase Date for such Purchased Eligible Loan;

 

(zz)                      “RESPA” means the Real Estate Settlement Procedures
Act, as amended from time to time.

 

(aaa)              “Servicer” shall mean, collectively, with respect to each
Purchased Eligible Loan, any Person who is primarily responsible for performing
the servicing functions for such Purchased Eligible Loan and is identified in a
RESPA notification letter as the Person to whom the related mortgagor sends
scheduled loan payments.  Notwithstanding that another Person may perform
servicing obligations, each Seller expressly acknowledges and agrees that the
purchase by Buyer of Eligible Loans hereunder shall include all Servicing Rights

 

(bbb)           “Servicing Records” shall have the meaning set forth in
Paragraph 11(a) hereof.

 

6

--------------------------------------------------------------------------------


 

(ccc)              “Servicing Rights” shall mean contractual, possessory or
other rights of any Person, whether arising hereunder or under a servicing
agreement, a subservicing agreement, the Custodial Agreement or otherwise, to
administer, service or subservice a Purchased Eligible Loan or to possess
related Servicing Records.

 

(ddd)           “Settlement Account” and “Settlement Accounts” shall have the
meaning set forth in the Term Sheet;

 

(eee)              “Subservicer” shall mean, collectively, with respect to each
Purchased Eligible Loan, any Person who is primarily responsible for performing
the subservicing functions for such Mortgage Loan and is identified in a RESPA
notification letter as the Person to whom the related mortgagor sends scheduled
loan payments.  Notwithstanding that another person may perform subservicing
obligations, each Seller expressly acknowledges and agrees that the purchase by
Buyer of Eligible Loans hereunder shall include all Servicing Rights;

 

(fff)                    “Synergy Operating Account” shall have the meaning set
forth in the Term Sheet.

 

(ggg)           “Synergy Settlement Account” shall have the meaning set forth in
the Term Sheet.

 

(hhh)           “Tangible Net Worth” shall mean, with respect to any Person, the
excess of the total assets of such Person over the total liabilities of such
Person determined in accordance with GAAP, but excluding from the determination
of total assets:  (a) all assets which would be classified as intangible assets
under GAAP including, without limitation, goodwill (whether representing the
excess cost over book value of assets acquired or otherwise), patents,
trademarks, trade names, copyrights, franchises and deferred charges (including,
without limitation, unamortized debt discount and expense, organization costs
and research and product development costs), (b) loans to, accounts receivable
from or other extensions of credit to officers, employees, shareholders or
affiliates of such Person (to the extent not otherwise eliminated in
consolidation), and (c) investments in subsidiaries of such Person;

 

(iii)                       “Term Sheet” shall mean the term sheet substantially
in the form attached hereto as Annex I hereto, as executed by and between Buyer
and Sellers, which is incorporated herein by reference;

 

(jjj)                       “Termination Date” shall mean June 20, 2011 or such
earlier date on which this Agreement shall terminate or be terminated in
accordance with the provisions hereof (including without limitation the
provisions of Paragraph 10 hereof) or by operation of law;

 

(kkk)              “Transaction” shall have the meaning set forth in Paragraph 1
of this Agreement;

 

(lll)                       “Transaction Documents” shall mean this Agreement
(including, without limitation, the Term Sheet made a part hereof), the
Custodial Agreement, the Guaranty, the Pledge Agreement and any other documents
and agreements entered into in connection with any of the foregoing;

 

(mmm)     “Transaction Request”, the document incorporating the relevant
Seller’s request to initiate a Transaction and Buyer’s approval of such request,
in the form of Exhibit A-1 hereto;

 

7

--------------------------------------------------------------------------------


 

(nnn)           “VA” shall mean the United States Department of Veterans
Affairs; and

 

(ooo)           “Wet Funded Mortgage Loan” shall mean an Eligible Mortgage Loan
for which the documents described in Exhibit A-2 hereto have been delivered to
Buyer on or prior to the Purchase Date in conjunction with a Transaction Request
as described in Exhibit A-1 hereto.

 

3.                                      Initiation; Transaction Request;
Repurchase; Delivery of Wet Funding Documents; Custodial Duties of Buyer

 

(a)                          If a Seller desires to enter into a Transaction
hereunder, that Seller shall deliver to Buyer prior to 12:00 p.m., Los Angeles
time, one (1) Business Day prior to the proposed Purchase Date, a Transaction
Request in the form of Exhibit A-1 hereto.  Provided that the Mortgage Loans
listed on the Transaction Request are Eligible Loans, Buyer shall confirm its
acceptance of the proposed Transaction and shall proceed to fund the Transaction
and purchase such Eligible Loan by wire transfer of funds to the account of the
Closing Agent designated by the relevant Seller, provided that:

 

(i)                                     With respect to any Dry Funded Mortgage
Loan, the relevant Seller has delivered to the Custodian the documents
identified in Paragraph I of Exhibit A-2 hereto with respect to such Eligible
Loan and (if a third-party custodian is then in place) the Custodian has issued
a trust receipt with respect thereto; and

 

(ii)                                  With respect to any Wet Funded Mortgage
Loan, the relevant Seller has delivered to the Custodian the Documents
identified in Paragraph II of Exhibit A-2 hereto with respect to such Eligible
Loan and (if a third-party custodian is then in place) the Custodian has issued
a trust receipt with respect thereto.

 

(b)                         The relevant Seller shall repurchase each Purchased
Eligible Loan on its respective Repurchase Date.

 

(c)                          Each Transaction shall be subject to any Sublimits
set forth in the Term Sheet as calculated with respect to all Transactions
hereunder.  To the extent that as of any Determination Date any of the Sublimits
set forth in the Term Sheet have been exceeded (each, an “Excess Purchase
Price”), then Buyer by notice to the relevant Seller (which notice may be
telephonic or by email) may require that Seller to pay Buyer cash in an amount
at least equal to such Excess Purchase Price, in which case such cash shall be
paid to Buyer no later than the close of business in Los Angeles on the next
Business Day immediately following the date of such notice.  Such a cash payment
received by Buyer shall be applied as a partial payment of the Repurchase Price.

 

(d)                         With respect to any Wet Funded Mortgage Loan, the
relevant Seller shall deliver to the Custodian all documents identified in
Paragraph I of Exhibit A-2 no later than four (4) Business Days after the
related Purchase Date.

 

(e)                          So long as Buyer is the Custodian, Buyer agrees as
follows:

 

(i)                                     Buyer shall maintain continuous custody
of all items constituting the Mortgage Documents in secure facilities in
accordance with customary standards for such custody.  Buyer shall issue a
receipt to the relevant Seller for each Mortgage Document that it

 

8

--------------------------------------------------------------------------------


 

receives from or on behalf of such Seller.  Each Note (and Assignment of
Mortgage, if applicable) shall be maintained in fire resistant facilities. 
Buyer shall, upon receipt of a written request from the relevant Seller, release
Mortgage Documents in the possession of Buyer to an Approved Takeout Investor. 
The request for release shall indicate the Purchased Eligible Loans to be sold,
such information to be provided in an electronic medium acceptable to Buyer, the
approximate amount of sale proceeds such Seller anticipates receiving, the date
of such anticipated sale, the name and address of the Approved Takeout Investor
and the required method and date of delivery.  Any transmittal of Mortgage
Documents in the possession of Buyer in connection with the sale thereof to an
Approved Takeout Investor will be under cover of a bailee letter substantially
in the form attached hereto as Exhibit E, duly completed and executed by Buyer. 
Promptly upon receipt by Buyer of the full amount of the takeout proceeds into
the account set forth in the bailee letter, Buyer will notify the relevant
Seller thereof in writing.  Any takeout proceeds sent by an Approved Takeout
Investor shall be sent to the Excel Settlement Account or the Synergy Settlement
Account, as appropriate.  Buyer agrees to reimburse, indemnify and hold each
Seller and its directors, officers, agents and employees harmless against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs or out-of-pocket expenses of any kind or nature
whatsoever, including reasonable attorney’s fees, that may be imposed on,
incurred by, or asserted against it or them in any way relating to the loss by
Buyer of any Mortgage Document for which Buyer has provided Seller a receipt.

 

4.                                      Representation and Warranty Breach
Repurchase

 

(a)                          Upon discovery by any Seller of a breach of any of
the representations and warranties set forth on Exhibit B to this Agreement,
such Seller shall give prompt written notice thereof to Buyer.  Each Seller and
Buyer understand and agree that each and every one of the representations and
warranties set forth in Exhibit B hereto with respect to the Purchased Eligible
Loans shall survive delivery of the respective Mortgage Documents to the
Custodian and shall inure to the benefit of Buyer.  The fact that Buyer has
conducted or has failed to conduct any partial or complete due diligence
investigation in connection with its purchase of any Purchased Eligible Loan
shall not affect Buyer’s right to demand repurchase any or all Purchased
Eligible Loans as provided under this Agreement.  With respect to any Purchased
Eligible Loan, the Sellers shall, within two (2) Business Days after the earlier
of any Seller’s discovery of or receiving notice with respect to (i) any breach
of a representation or warranty contained in Exhibit B hereto, or (ii) any
failure to deliver any of the items required to be delivered as part of the
Mortgage Documents within the time period required for delivery pursuant to the
Custodial Agreement, promptly cure such breach or delivery failure in all
material respects.  Within two (2) Business Days after the earlier of any
Seller’s discovery of such breach or delivery failure or any Seller receiving
notice thereof, if such breach or delivery failure has not been remedied, the
relevant Seller shall promptly upon receipt of written instructions from Buyer
repurchase such Purchased Eligible Loan at a purchase price equal to the
Repurchase Price with respect to such Purchased Eligible Loan by wire transfer
to the Excel Settlement Account or the Synergy Settlement Account, as
appropriate.

 

5.                                      Payments of Price Differential; Income
Payments

 

(a)                          On each Payment Date each Seller shall pay to Buyer
all accrued but unpaid Price Differential on its Transactions for the preceding
calendar month.

 

9

--------------------------------------------------------------------------------


 

(b)                         When a particular Transaction’s term extends over an
Income payment date on the Purchased Eligible Loans subject to that Transaction,
all payments and distributions, whether in cash or in kind, made on or with
respect to the Purchased Eligible Loans shall, unless otherwise mutually agreed
by Buyer and each Seller and so long as no Event of Default on the part of any
Seller shall have occurred and be continuing, be retained by the relevant
Seller, in its capacity as the Subservicer, upon receipt from the related
Mortgagor.  All such Income amounts shall be held by each Seller for the benefit
of, and in trust for, Buyer.  Notwithstanding anything to the contrary contained
herein, each Seller shall immediately pay over to Buyer all partial or full
prepayments of principal by a Mortgagor.

 

6.                                      Security Interest

 

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, each Seller shall be deemed to have pledged, and hereby does pledge, to
Buyer as security for the performance by each Seller of its obligations under
each such Transaction, and all of each Seller’s payment and performance
obligations under the Transaction Documents, and shall be deemed to have
granted, and hereby does grant, to Buyer a security interest in, all of such
Seller’s now existing or hereafter acquired or arising right, title and interest
in, to and under the Purchased Eligible Loans with respect to all Transactions
hereunder and all related (i) loan documents, files and records of the mortgagee
for such Mortgage Loan, (ii) Income, any prepayments, insurance and other
proceeds, (iii) Servicing Rights and other rights to service or subservice such
Mortgage Loan and the proceeds thereof, and (iv) other rights, interests,
benefits, security, proceeds, remedies, claims and covenants of the lender or
mortgagee arising from or in connection with such Mortgage Loan.  In connection
with such security interest, each Seller hereby authorizes Buyer to file any
financing or continuation statement under the applicable Uniform Commercial Code
(without the signature of any Seller) as Buyer may deem appropriate, and
appoints Buyer as such Seller’s attorney-in-fact in accordance with Paragraph 17
hereof to (a) authenticate any such financing statement or statements in such
Seller’s name and (b) take such other actions as Buyer deems necessary or
appropriate to perfect and continue the security interest granted hereby and to
protect, preserve and realize upon the same (provided that Buyer will provide
each Seller with notice of Buyer’s exercise of this power of attorney within
five (5) Business Days after the exercise thereof).  Each Seller hereby
covenants, jointly and severally, to pay all customary fees and expenses
associated with perfecting such security interest including, without limitation,
the cost of filing financing and continuation statements under the Uniform
Commercial Code and recording assignments of mortgage as and when required by
Buyer in its sole discretion.  This Agreement shall constitute a security
agreement, and Buyer shall have all of the rights of a secured party under
applicable law and each of each Seller represents and warrants as to itself that
each remittance of amounts by a Seller to Buyer under this Agreement will have
been (x) in payment of a debt incurred by such Seller in the ordinary course of
business or financial affairs of Seller and (y) made in the ordinary course of
business or financial affairs of such Seller.

 

7.                                      Payment and Transfer

 

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds.  All Eligible Loans transferred by one party hereto
to the other party shall be transferred (a) by notice to the Custodian to the
effect that the Custodian is now

 

10

--------------------------------------------------------------------------------


 

holding for the benefit of Buyer all documents and assignment forms delivered to
it under the Custodial Agreement and (b) in the case of loans that are
registered on MERS, by notice to MERS, in accordance with MERS procedures.

 

8.                                      Segregation of Documents Relating to
Purchased Eligible Loans

 

All Mortgage Documents and other files and records relating to Purchased
Eligible Loans in the possession of any Seller or its designee shall be
segregated from other documents and securities in the possession of such Seller
or its designee and shall be identified as being owned by Buyer and subject to
this Agreement.  Segregation may be accomplished by appropriate identification
of ownership on the books and records of the holder, including a financial or
securities intermediary or a clearing corporation.  Each Seller shall mark its
master data processing records to indicate which of the Mortgage Loans
constitute Purchased Eligible Loans.  All right, title and interest of each and
every Seller in the Purchased Eligible Loans, including without limitation all
Servicing Rights, shall pass to Buyer on the Purchase Date and nothing in this
Agreement shall preclude Buyer from engaging in repurchase transactions with the
Purchased Eligible Loans or otherwise selling, transferring, pledging or
hypothecating the Purchased Eligible Loans, but no such transaction shall
relieve Buyer of its obligations to transfer Purchased Eligible Loans to the
relevant Seller pursuant to Paragraphs 3, 4 or 10 hereof, or of Buyer’s
obligation to credit or pay Income actually received by Buyer to, or apply
Income actually received by Buyer to the obligations of, the relevant Seller
pursuant to Paragraph 5 hereof.

 

9.                                      Representations, Warranties and
Covenants

 

(a)                          Each Seller, jointly and severally as to all
Sellers, and Buyer each represent and warrant, and shall on and as of the
Purchase Date of any Transaction be deemed to represent and warrant, to the
other that:

 

(i)                                     it is duly authorized to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, to enter into the Transactions contemplated hereunder and to perform its
obligations hereunder and has taken all necessary action to authorize such
execution, delivery and performance;

 

(ii)                                  it will engage in such Transactions as
principal (or, if agreed in writing in advance of any Transaction by the other
party hereto, as agent for a disclosed principal);

 

(iii)                               the Person signing this Agreement and the
other Transaction Documents to which it is a party on its behalf is duly
authorized to do so on its behalf (or on behalf of any such disclosed
principal);

 

(iv)                              it has obtained all authorizations of any
governmental body required in connection with this Agreement, the other
Transaction Documents and the Transactions hereunder and thereunder and such
authorizations are in full force and effect; and

 

(v)                                 the execution, delivery and performance of
this Agreement, the other Transaction Documents and the Transactions hereunder
and thereunder will not violate any law,

 

11

--------------------------------------------------------------------------------


 

ordinance, charter, by-law or rule applicable to it or any agreement by which it
is bound or by which any of its assets are affected.

 

(b)                         Each Seller represents and warrants to Buyer, and
shall on and as of the Purchase Date of any Transaction be deemed to represent
and warrant, jointly and severally, as follows:

 

(i)                                     The documents disclosed and/or delivered
by each Seller to Buyer pursuant to this Agreement or any other Transaction
Documents are either original documents or genuine and true copies thereof;

 

(ii)                                  Each Seller is a separate and independent
corporate or other entity from the Custodian, no Seller does owns a controlling
interest in the Custodian either directly or through affiliates and no director
or officer of any Seller is also a director or officer of the Custodian;

 

(iii)                               None of the Purchase Price for any Eligible
Loan will be used either directly or indirectly to acquire any security, as that
term is defined in Regulation T of the Regulations of the Board of Governors of
the Federal Reserve System, and no Seller has taken any action that might cause
any Transaction to violate any regulation of the Federal Reserve Board;

 

(iv)                              Each Eligible Loan was underwritten and
originated by an Approved Originator, and each Eligible Loan was underwritten in
accordance with the written underwriting standards of such Approved Originator,
which have been furnished by the relevant Seller to Buyer, and no change to such
underwriting standards has occurred since the date that the last written
revision to such standards was furnished to Buyer by the relevant Seller;

 

(v)                                 Each Seller shall be at the time it
transfers to Buyer any Eligible Loans for any Transaction the legal and
beneficial owner of such Eligible Loans, free and clear of any lien, security
interest, option or encumbrance; and

 

(vi)                              No Seller has used any selection procedures
that identified the Eligible Loans relating to a Transaction as being less
desirable or valuable than other comparable assets in such Seller’s portfolio on
the related Purchase Date.

 

(vii)                           Neither any Seller, nor Guarantor, nor any of
their respective officers, directors, shareholders, partners, members or
affiliates (including the indirect holders of equity interests in any Seller) is
or will be an entity or person:  (a) that is listed in the Annex to, or is
otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 (“EO13224”); (b) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (c) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224;
or (d) who is otherwise affiliated with any entity or person listed above (any
and all parties or persons described in clauses (a) through (d) above are herein
referred to as a “Prohibited Person”).  Each covenants and agrees that neither
such Seller, nor Guarantor, nor any of their respective officers, directors,
shareholders, partners, members or affiliates (including the indirect holders of
equity

 

12

--------------------------------------------------------------------------------


 

interests in such Seller) will:  (x) conduct any business, or engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person; or (y) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
EO13224.  Each Seller further covenants and agrees to deliver (from time to
time) to Buyer any such certification or other evidence as may be requested by
Buyer in Buyer’s sole and absolute discretion, confirming that:  (i) neither
such Seller, nor any Guarantor, nor their respective officers, directors,
shareholders, partners, members or affiliates (including the indirect holders of
equity interests in any Seller) is a Prohibited Person; and (ii) neither such
Seller, nor any Guarantor, nor their respective officers, directors,
shareholders, partners, members or affiliates (including the indirect holders of
equity interests in such Seller) has engaged in any business, transaction or
dealings with a Prohibited Person, including, but not limited to, the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person.

 

(viii)                        Except as otherwise disclosed in the financial
statements of the Sellers and Guarantor delivered to Buyer prior to the date of
this Agreement, there is no action, proceeding or investigation by or before any
court, governmental or administrative agency or arbitrator affecting any of the
Purchased Eligible Loans, any Seller, Guarantor or any of their affiliates,
pending or threatened, which is reasonably likely to be adversely determined and
which, if adversely determined would have a reasonable likelihood of having a
Material Adverse Effect.

 

(ix)                                The financial statements of Sellers and
Guarantor, copies of which have been furnished to Buyer, (A) are, as of the
dates and for the periods referred to therein, complete and correct in all
material respects, (B) present fairly in all material respects the financial
condition and results of operations of Sellers and Guarantor as of the dates and
for the periods indicated, and (C) have been prepared in accordance with GAAP
consistently applied, except as noted therein (subject as to interim statements
to normal year-end adjustments).  Since the date of the most recent financial
statements, there has been no Material Adverse Effect with respect to any Seller
or Guarantor.  Except as disclosed in such financial statements, neither any
Seller nor Guarantor is subject to any contingent liabilities or commitments
that, individually or in the aggregate, have a reasonable likelihood of causing
a Material Adverse Effect with respect to such Seller or Guarantor.

 

(x)                                   None of the documents or information
prepared by or on behalf of any Seller or Guarantor and provided by such Seller
or Guarantor to Buyer relating to such Seller’s or Guarantor’s financial
condition contain any statement of a material fact with respect to any Seller or
Guarantor or the Transactions that was untrue or misleading in any material
respect when made in light of the circumstances then existing.  Since the
furnishing of such documents or information, there has been no change, nor any
development or event involving a prospective change known to any Seller or
Guarantor, that would render any of such documents or information untrue or
misleading in any material respect.

 

(xi)                                Each Seller and Guarantor is each solvent
and no Seller nor Guarantor will be rendered insolvent by the Transactions and,
after giving effect to each such Transaction, neither any Seller nor Guarantor
will be left with an unreasonably small amount of capital with

 

13

--------------------------------------------------------------------------------


 

which to engage its business.  Neither any Seller nor Guarantor intends to
incur, nor believes that it has incurred, debts beyond its ability to pay such
debts as they mature.  Neither any Seller nor Guarantor is contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of such Seller or Guarantor or any of their assets.  No
Seller is transferring any Purchased Eligible Loan with any intent to hinder,
delay or defraud any of its creditors.

 

(xii)                             Each Seller and Guarantor has each filed all
federal and state tax returns which are required to be filed and paid all taxes,
including any assessments received by it, to the extent that such taxes have
become due (other than for taxes that are being contested in good faith or for
which it has established adequate reserves).  Any taxes, fees and other
governmental charges payable by any Seller or Guarantor in connection with a
Transaction shall be paid by the relevant Seller or Guarantor when due.

 

(c)                          Each Seller, jointly and severally, makes the
representations and warranties set forth in Exhibit B hereto with respect to
each Eligible Loan, both as of the related Purchase Date and as of the date of
each Transaction hereunder.  Further, as of each Purchase Date, each Seller
shall be deemed to have represented and warranted, jointly and severally, in
like manner that such Seller has no knowledge that any such representation or
warranty either has ceased or is reasonably likely to cease to be true in a
material respect as of such date, except as otherwise stated in a Transaction
Request (any such exception to identify the applicable representation or
warranty and specify in reasonable detail the related knowledge of such
Seller).  The representations and warranties set forth in Exhibit B hereto are
intended to supplement and be consistent with the Term Sheet, but in the event
of any conflict between the terms of Exhibit B hereto and the Term Sheet, the
Term Sheet shall prevail.

 

(d)                         Each Seller acknowledges that Buyer has the right to
perform continuing loan level due diligence reviews with respect to the Eligible
Loans, for purposes of verifying compliance with the representations, warranties
and specifications made hereunder, or otherwise, and each Seller agrees that
upon at least one (1) Business Day’s prior notice to the relevant Seller, Buyer
or its authorized representatives will be permitted timely and reasonable access
to examine, inspect, and make copies and extracts of, the related mortgage loan
files and any and all documents, records, agreements, instruments or information
relating to such Eligible Loans in the possession or under the control of any
Seller, the Subservicer or the Custodian.  Each Seller also shall make available
to Buyer a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the mortgage loan files and the Eligible Loans. 
Without limiting the generality of the foregoing, each Seller acknowledges that
Buyer may purchase Eligible Loans from such Seller based solely upon the
information provided by such Seller to Buyer in the Transaction Request and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Eligible Loans prior to or following
their purchase in a Transaction, including without limitation ordering new
credit reports and new appraisals on the property securing the related Mortgage
and otherwise re-generating the information used to originate such Eligible
Loan.  Buyer may conduct the due diligence review of such Eligible Loans itself
or engage a third party underwriter selected by Buyer to perform such review. 
Each Seller agrees to, and to cause the Subservicer to, cooperate with Buyer and

 

14

--------------------------------------------------------------------------------


 

any third party underwriter in connection with such due diligence review,
including without limitation providing Buyer and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Eligible Loans in the possession, or under the
control, of any Seller or the Subservicer.  Notwithstanding any provision to the
contrary herein regarding reasonable prior notice, if an Event of Default by any
Seller shall have occurred and be continuing, then Buyer, upon notice to
Sellers, shall have the right to immediate access and review of each Seller and
the loan information contemplated in this Paragraph 9(d), provided that to the
extent that a Seller does not have possession of such loan information, such
Seller shall cause the applicable Subservicer to provide Buyer with access and
review of such loan information within a reasonable period of time, but not to
exceed any prior notification time provided under the related servicing
agreement with such Subservicer.  Pursuant to Paragraph 14 hereof, Sellers
hereby covenant, jointly and severally, to pay all costs and expenses incurred
by Buyer in connection with Buyer’s due diligence review of any Eligible Loans
and promptly reimburse Buyer upon its request for such payment.

 

(e)                          Sellers shall comply at all times with the
financial covenants set forth in the Term Sheet.

 

(f)                            Each Seller covenants with Buyer, from and after
the date hereof, as follows:

 

(i)                                     Sellers shall promptly, but no later
than the end of the Business Day, notify Buyer if an Event of Default by any
Seller shall have occurred;

 

(ii)                                  No Seller shall make future advances on a
Note to the related Mortgagor;

 

(iii)                               No Seller will directly or indirectly use
any of the proceeds from the sale of the Eligible Loans, or lend, contribute or
otherwise make available any such proceeds to any subsidiary, joint venture
partner or other Person, for the purpose of financing the activities of any
Person that is subject to sanctions under any program administered by the Office
of Foreign Assets Control of the United States Department of the Treasury,
including without limitation those implemented by regulations codified in
Subtitle B, Chapter V, of Title 31, Code of Federal Regulations; and

 

(iv)                              Each Seller shall provide Buyer access to
Sellers’ internet site
ftp://ftp.impaccompanies.com/Outbound/BackFeed/MISC/EastWest/, subject to
Buyer’s agreement to (A) maintain the confidentiality of all information
contained therein and (B) not to utilize the website for any purpose other than
due diligence and monitoring with respect to Purchased Eligible Loans.

 

10.                               Events of Default

 

(a)                          The following events shall constitute events of
default (each an “Event of Default”) hereunder with respect to all Sellers:

 

(i)                                     Any Seller fails to repurchase Purchased
Eligible Loans on the applicable Repurchase Date pursuant to the terms hereof or
to pay Price Differential as and when due;

 

(ii)                                  Any Seller fails to comply with
Paragraph 4 hereof;

 

15

--------------------------------------------------------------------------------


 

(iii)                               Any Seller fails to pay any amount due and
payable hereunder or under any other Transaction Document and not referenced in
subparagraphs 10(a)(i) and 10(a)(ii) above within five (5) Business Days after
the due date thereof or if such fee, expense or other amount due does not have a
due date, within five (5) Business Days after the written request by Buyer of
such payment;

 

(iv)                              An Act of Insolvency occurs with respect to
any Seller or Guarantor;

 

(v)                                 Any representation or warranty made by any
Seller shall have been incorrect or untrue in any material respect when made or
repeated or deemed to have been made or repeated; provided, however, that in the
case of representations and warranties made with respect to the Purchased
Eligible Loans as set forth in Paragraph 9(c) hereof, such circumstance shall
not constitute an Event of Default, unless such incorrect representation or
warranty was made knowingly and intentionally by such Seller, but shall be used
solely for the purpose of determining whether the relevant Mortgage Loan is an
Eligible Loan;

 

(vi)                              Any Seller shall breach any covenant contained
herein or in any other Transaction Document in any material respect and shall
fail to cure such breach within five (5) Business Days after the earlier of
(A) discovery of such breach by Seller or (B) written notice of such breach from
Buyer to Sellers;

 

(vii)                           At any time after any Seller becomes a Fannie
Mae, Freddie Mac or Ginnie Mae eligible originator, seller and/or servicer such
Seller loses that eligibility or any Governmental Authority cancels any of such
Seller’s right to be an originator, seller or servicer of Mortgage Loans (other
than in each case by virtue of a voluntary surrender of such eligibility or
right without any investigation or charges pending or threatened and following
not less than ten (10) days prior notice to Buyer of such Seller’s intent to so
surrender);

 

(viii)                        Failure of any Seller to correct an imbalance in
any escrow account established with such Seller, Servicer or Subservicer as
either an originator, purchaser or servicer of Mortgage Loans, which imbalance
may have a Material Adverse Effect, within five (5) Business Days after demand
by any beneficiary of such account or by Buyer;

 

(ix)                                Failure of any Seller to meet, at all times,
the minimum net worth requirements of Fannie Mae, Freddie Mac or Ginnie Mae as
an originator, seller or servicer, as applicable, to the extent such Seller is
required to satisfy such requirements;

 

(x)                                   The occurrence of any event that would
have a Material Adverse Effect on the enforceability or collectability of any
significant portion of the Purchased Eligible Loans, the ability of any Seller
to perform hereunder or the financial condition or business of any Seller from
and after the date hereof;

 

(xi)                                Buyer shall cease to have a valid and
perfected first lien priority security interest in the Purchased Eligible Loans
(together with each of the other assets granted to Buyer pursuant to Paragraph 6
hereof) unless such cessation is due to an act or omission of Buyer;

 

(xii)                             The aggregate Tangible Net Worth of Sellers
and Guarantor on a consolidated basis shall be less than Seventeen Million
Dollars ($17,000,000);

 

16

--------------------------------------------------------------------------------


 

(xiii)                          The aggregate amount of cash or cash equivalents
(inclusive of the funds on deposit in the Cash Collateral Account and the
Operating Accounts) maintained or held on deposit by Sellers and Guarantor shall
be less than Five Million Dollars ($5,000,000);

 

(xiv)                         Buyer shall have determined in its reasonable
discretion that any Seller is or will be unable to meet its commitments under
this Agreement or the other Transaction Documents, shall have notified Sellers
of such determination, and Sellers shall not have responded with appropriate
information to the contrary to the satisfaction of Buyer in Buyer’s sole
discretion within five (5) Business Days following the date of such
notification;

 

(xv)                            Either (A) this Agreement and the other
Transaction Documents shall for any reason not cause, or shall cease to cause,
Buyer to be the owner of all Notes for the Purchased Eligible Loans or, if
recharacterized as a secured financing, a secured party with respect to all
Notes for the Purchased Eligible Loans, in each case free of any adverse claim,
liens and other rights of others (other than as granted or expressly disclosed
herein), or (B) if a Transaction is recharacterized as a secured financing, this
Agreement and the other Transaction Documents with respect to such Transaction
shall for any reason cease to create a valid first priority security interest in
favor of Buyer in all of the Notes for the related Purchased Eligible Loans, or
(C) if this Agreement or any other Transaction Document shall cease to be in
full force and effect or if its enforceability is challenged by or on behalf of
any Seller;

 

(xvi)                         A final judgment by any competent court in the
United States of America for the payment of money in an amount of at least
$1,000,000 is rendered against any Seller, and the same remains undischarged for
a period of thirty (30) days during which execution of such judgment is not
effectively stayed;

 

(xvii)                      Any event of default shall occur and be continuing
under any repurchase or other financing agreement for borrowed funds or
indenture for borrowed funds by which any Seller is bound or affected shall
occur and be continuing;

 

(xviii)                   In the judgment of Buyer in its reasonable discretion
a material adverse change shall have occurred in the business, operations,
properties or financial condition of any Seller;

 

(xix)                           A breach by Guarantor of any material
representation, warranty or covenant set forth in the relevant Guaranty or any
other Transaction Document, any “event of default” by Guarantor under the
Guaranty, any repudiation of the Guaranty by Guarantor, or if the Guaranty is
not enforceable against Guarantor;

 

(xx)                              Any Seller shall fail to promptly notify Buyer
of (A) the acceleration of any debt obligation or the termination of any credit
facility of such Seller; (B) the amount and maturity of any such debt assumed
after the date hereof; (C) any adverse developments with respect to pending or
future litigation involving any Seller; and (D) any other developments that
might materially and adversely affect the business, operations, properties or
condition (financial or otherwise) of any Seller; or

 

(xxi)                           Any Seller shall have failed to comply in any
material respect with its obligations under any other Transaction Document.

 

17

--------------------------------------------------------------------------------


 

(b)                         If an Event of Default shall have occurred and be
continuing, then, at Buyer’s option, exercised by written notice to Sellers, the
Repurchase Date for any or all Transactions hereunder shall be deemed
immediately to occur; provided that upon the occurrence of an Act of Insolvency
such option shall be deemed to have been exercised immediately without the
giving of any notice.

 

(c)                          Upon the exercise by Buyer of the option referred
to in subparagraph (b) above of this Paragraph 10, (i) all of Sellers’
obligations hereunder to repurchase all Purchased Eligible Loans in such
Transactions shall thereupon become immediately due and payable, (ii) to the
extent permitted by applicable law, the Repurchase Price with respect to each
such Transaction shall be increased by the aggregate amount obtained by daily
application of (x) the greater of the Pricing Rate for such Transaction and the
Prime Rate to (y) the Repurchase Price for such Transaction as of the Repurchase
Date as determined pursuant to subparagraph (b) of this Paragraph 10 (decreased
as of any day by (A) any amounts retained by Buyer with respect to such
Repurchase Price pursuant to clause (iii) of this subparagraph, (B) any proceeds
from the sale of Purchased Eligible Loans pursuant to subparagraph (d)(i) below
of this Paragraph 10, and (C) any amounts credited to the account of the
relevant Seller pursuant to subparagraph (d)(ii) below of this Paragraph 10) on
a 360 day per year basis for the actual number of days during the period from
and including the date of the Event of Default giving rise to such option to but
excluding the date of payment of the Repurchase Price as so increased, (iii) all
Income paid after such exercise or deemed exercise shall be payable to and
retained by Buyer and applied to the aggregate unpaid Repurchase Prices owed by
Sellers, and (iv) Sellers shall immediately deliver or cause the Custodian to
deliver to Buyer any documents relating to Purchased Eligible Loans subject to
such Transactions then in any Seller’s possession.

 

(d)                         Upon the occurrence of an Event of Default, Buyer,
without prior notice to any Seller, may (i) immediately sell on a servicing
retained basis, in a recognized market at such price or prices as Buyer may in
its sole discretion deem satisfactory, any or all Purchased Eligible Loans
subject to such Transactions and apply the proceeds thereof to the aggregate
unpaid Repurchase Prices and any other amounts owing by Sellers hereunder or
(ii) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Eligible Loans, to give the relevant Seller credit for such Purchased
Eligible Loans in an amount equal to the fair market value thereof on such date
against the aggregate unpaid Repurchase Prices and any other amounts owing by
Sellers hereunder.  Notwithstanding anything contained in this Agreement or the
other Transaction Documents to the contrary, each Seller and Buyer hereby
recognize that it may not be possible to purchase or sell all of the Purchased
Eligible Loans on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Eligible
Loans may not be liquid at such time.  In view of the nature of the Purchased
Eligible Loans, each Seller and Buyer hereby agree that the liquidation of a
Transaction or the underlying Purchased Eligible Loans does not require public
purchase or sale and that a good faith private purchase or sale shall not be
deemed to have been made in a commercially unreasonable manner solely as a
result of there not being a public sale.  Accordingly, Buyer may elect the time
and manner of liquidating any Purchased Eligible Loan and nothing contained
herein shall obligate Buyer to liquidate any Purchased Eligible Loan on the
occurrence of an Event of Default or to liquidate all Purchased Eligible Loans
in the same manner or on the same Business Day and no such exercise of any right
or remedy shall constitute a waiver of any other right or remedy of Buyer.

 

18

--------------------------------------------------------------------------------


 

(e)                          Sellers shall be liable, jointly and severally, to
Buyer for (i) the amount of all reasonable legal or other costs and expenses
incurred by Buyer in connection with or as a result of an Event of Default,
(ii) damages in an amount equal to the cost (including without limitation all
fees, expenses and commissions) of entering into replacement transactions and
entering into or terminating hedge transactions in connection with or as a
result of an Event of Default and (iii) any other loss, damage, cost or expense
directly arising or resulting from the occurrence of an Event of Default in
respect of a Transaction.

 

(f)                            To the extent permitted by applicable law,
Sellers shall be liable, jointly and severally, to Buyer for interest on any
amounts owing by any Seller hereunder, from the date any Seller becomes liable
for such amounts hereunder until such amounts are (i) paid in full by Sellers or
(ii) satisfied in full by the exercise of Buyer’s rights hereunder.  Interest on
any sum payable by Sellers to Buyer under this Paragraph 10(f) shall be at a
rate equal to the sum of four and one-half percent (4.50%) plus the greater of
the Pricing Rate for the relevant Transaction or the Prime Rate.

 

(g)                         Without limiting Buyer’s rights under the Pledge
Agreement and without notice to Sellers (such notice being expressly waived),
and without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Uniform Commercial Code), set off and
apply to the obligations and indebtedness owed by Sellers to Buyer, in such
order as Buyer shall determine, any and all balances and deposits of each Seller
held by Buyer in the Cash Collateral Account and the Settlement Accounts. 
Notwithstanding anything contained herein to the contrary, in no event shall
Buyer have any right of offset or set off or any other claim to (i) balances and
deposits of any Seller held by Buyer in any account other than the Cash
Collateral Account and the Settlement Accounts, (ii) balances and deposits of
Guarantor or any Affiliate of Guarantor or any Seller and (iii) escrow balances
and any other amounts that are restricted or protected by any applicable law,
rule or regulation.

 

(h)                         Buyer shall have, in addition to its rights
hereunder, any rights otherwise available to it under any other agreement,
applicable law or in equity.

 

11.                               Servicing of the Purchased Eligible Loans

 

(a)                          Notwithstanding that at any time Sellers are acting
as Seller and/or Subservicer and servicing and/or subservicing the Purchased
Eligible Loans, each Seller acknowledges and agrees that Buyer is the owner of
the Servicing Rights and all servicing and/or subservicing records, including
but not limited to any and all servicing and/or subservicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing or subservicing of such Mortgage Loans (the “Servicing
Records”).  Each Seller covenants to maintain or cause the servicing and/or
subservicing of the Purchased Eligible Loans to be maintained in conformity with
Accepted Servicing Practices and pursuant to the related underlying servicing
and/or subservicing agreement.  In the event that the preceding language is
interpreted as constituting one or more servicing and/or subservicing contracts,
each such servicing and/or subservicing contract shall terminate automatically
upon the earliest of (i) the termination thereof by Buyer pursuant to
subparagraph (b) below of this Paragraph 11, (ii) thirty (30) days after the

 

19

--------------------------------------------------------------------------------


 

Repurchase Date of such Purchased Eligible Loan, (iii) a Default or an Event of
Default, (iv) the date on which all Sellers’ obligations hereunder have been
paid in full, or (v) the transfer of servicing and/or subservicing to any entity
approved by Buyer and the assumption thereof by such entity.  Upon any such
termination, each Seller shall promptly deliver and turn over to the successor
servicer and/or subservicer all Servicing Records and the physical servicing of
each Purchased Eligible Loan.

 

(b)                         Buyer shall have the right, exercisable at any time
in its sole discretion, upon written notice, to terminate Sellers or any other
Servicers as servicer and/or Subservicers as subservicer, and to terminate any
related servicing and/or subservicing agreement.  Upon any such termination,
each Seller shall transfer or shall cause servicer and/or subservicer to
transfer such servicing and/or subservicing with respect to such Purchased
Eligible Loans to Buyer or its designee, (i) at no cost or expense to Buyer if
an Event of Default shall have occurred and be continuing or if any Seller or
Subservicer has breached its servicing obligations hereunder and (ii) at the
cost and expense of Buyer in any other case.  Each Seller agrees to cooperate
with Buyer in connection with the transfer of servicing and/or subservicing
rights (together with the Servicing Records).

 

(c)                          From the Purchase Date until the Repurchase Date,
without the prior written consent of Buyer, no Seller will have any right to
modify or alter the terms of any Purchased Eligible Loan or to consent to the
modification or alteration of the terms of any Purchased Eligible Loan.  No
Seller will have any obligation or right to take possession of any Purchased
Eligible Loan except as expressly allowed hereunder or by the Custodial
Agreement.

 

(d)                         Subservicer shall be entitled to compensation for
servicing the Loans in accordance with the terms of the written agreement
between Subservicer and each Seller.  Each Seller shall retain any servicing
income other than the compensation paid to Subservicer; provided that following
the occurrence and during the continuance of an Event of Default Buyer may
direct Subservicer to pay all such servicing income over to Buyer.

 

12.                               Single Agreement

 

Buyer and each Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other. 
Accordingly, each of Buyer and each Seller agrees (a) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (b) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(c) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

 

20

--------------------------------------------------------------------------------


 

13.                               Notices and Other Communications

 

Except as otherwise expressly provided herein, all such notices, statements,
demands or other communications shall be in writing (including, without
limitation, facsimile or e-mail communication) or confirmed in writing and such
notices and other communications shall, when mailed, communicated by facsimile
transmission or e-mailed, be effective when received at the address for notices
for the party to whom such notice or communications is to be given as follows:

 

if to Sellers:

 

Synergy Capital Mortgage Corp.
Excel Mortgage Servicing, Inc.
19500 Jamboree Road
Irvine, CA  92612
Attention:  Kathy Hancock, Vice President Treasury
Telephone:  949-475-3822
Facsimile:  949-475-3969
Email:  kathy.hancock@impaccompanies.com

 

with a copy to:

 

Synergy Capital Mortgage Corp.
Excel Mortgage Servicing, Inc.
19500 Jamboree Road
Irvine, CA  92612
Attention:  Ron Morrison, Executive Vice President and General Counsel
Telephone:  949-475-3942
Facsimile:  949-706-6208
Email:  ron.morrison@impaccompanies.com

 

if to Buyer:

 

East West Bank
135 N. Los Robles Avenue, Suite 600
Pasadena, CA  91101
Attention:  Robert Lo, Senior Vice President
Telephone:  626-768-6689
Facsimile:  626-817-8899
Email:  robert.lo@eastwestbank.com

 

21

--------------------------------------------------------------------------------


 

with a copy to:

 

East West Bank
135 N. Los Robles Avenue, Suite 600
Pasadena, CA  91101
Attention:  Mary Kenney, Esq., Senior Vice President and Senior Deputy General
Counsel
Telephone:  626-768-6883
Facsimile:  626-243-1275
Email:  mary.kenney@eastwestbank.com

 

Notwithstanding the foregoing, a facsimile transmission shall be deemed received
when transmitted so long as the transmitting machine has provided an electronic
confirmation of successful transmission, and an e-mail shall be deemed received
when transmitted so long as a “read receipt” has been received by the sender to
confirm the recipient’s receipt.  All financial statements delivered shall be
hand-delivered or sent by overnight delivery.  Either party may revise any
information relating to it by notice in writing to the other party, which notice
shall be effective on the third business day following receipt thereof.

 

14.                               Payment of Expenses

 

Each Seller hereby covenants, jointly and severally, to pay on demand all
reasonable costs and expenses (including, without limitation, the costs and
expenses for legal services of any kind whatsoever) incurred by Buyer in
connection with this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby, whether or not any Transactions
are entered into hereunder, including, by way of illustration and not by way of
limitation, the out-of-pocket costs and expenses incurred in connection with
(i) the preparation, reproduction and distribution of this Agreement and the
other Transaction Documents and any opinions of counsel, certificates of
officers or other documents contemplated by the aforementioned agreements
(provided, however, that the aggregate legal fees of Buyer for the preparation,
negotiation and execution of this Agreement that Sellers are to reimburse shall
not exceed $25,000) and (ii) any amendment to or waiver of any provision of this
Agreement requested by any Seller.  Notwithstanding the foregoing, the costs and
expenses of entering into Transactions hereunder are included in the fees set
forth on the Term Sheet and, provided no Event of Default has occurred and is
continuing, Sellers shall not be required to pay any other fees to Buyer in
connection with Transactions.  The obligation of each Seller to pay such fees
and expenses incurred prior to or in connection with the termination of this
Agreement or any Transaction Document shall survive the termination of this
Agreement and such Transaction Documents.

 

15.                               Opinions of Counsel

 

Each Seller shall, upon the request of Buyer, cause to be delivered to Buyer,
with reliance thereon permitted as to any Person that purchases the Eligible
Loans from Buyer, a favorable opinion of counsel with respect to such matters as
Buyer may request in form and substance acceptable to Buyer.

 

22

--------------------------------------------------------------------------------


 

16.                               Further Assurances; Additional Information

 

(a)                          At any time and from time to time, upon the request
of Buyer and at the sole expense of Sellers, Sellers shall promptly provide such
further assurances or agreements as Buyer may reasonably request in order to
effect the purposes of this Agreement, including without limitation the
assignment, conveyance and transfer of all right, title and interest of each
Purchased Eligible Loan from the relevant Seller to Buyer, or to otherwise
obtain or preserve the benefits or rights granted under this Agreement.

 

(b)                         At any reasonable time, each Seller shall permit
Buyer, its agents or attorneys, at Buyer’s expense, to inspect and copy any and
all documents and data in its possession pertaining to each Purchased Eligible
Loan that is the subject of such Transaction.  Such inspection shall occur upon
the request of Buyer at a mutually agreeable location during regular business
hours and on a date not more than two (2) Business Days after the date of such
request.  Notwithstanding the foregoing, if an Event of Default by any Seller
shall have occurred and be continuing, then Buyer, upon notice to Sellers, shall
have an immediate right to inspect and copy any and all documents and data in
the possession of any Seller pertaining to each Purchased Eligible Loan that is
the subject of such Transaction and to the extent that such Seller does not have
possession of the relevant loan information for such Purchased Eligible Loans,
such Seller shall cause the applicable Servicer to provide Buyer with access and
review of such loan information.

 

(c)                          Each Seller agrees to provide Buyer or its agents,
from time to time, with such information concerning such Seller of a financial
or operational nature as Buyer may reasonably request.

 

(d)                         Each Seller shall provide Buyer or its agents, with
copies of (i) all filings made by or on behalf of such Seller or any entity that
controls such Seller, with the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934, as amended, promptly upon making such
filings, or (ii) if such Seller is not required to make filings with the
Securities and Exchange Commission, such financial and other reports as may be
required by the Term Sheet.

 

17.                               Buyer as Attorney-in-Fact

 

Each Seller hereby appoints Buyer as its attorney-in-fact for the purpose of
carrying out the provisions of this Agreement and the other Transaction
Documents and taking any action and executing any instruments that Buyer may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest.  Without
limiting the generality of the foregoing, Buyer shall have the right and power
upon the occurrence and during the continuation of any Event of Default to
receive, endorse, collect and control all checks or instruments made payable to
the order of any Seller and all other forms of payment to any Seller that
represent any payment on account of the principal of or interest on or proceeds
from any of the Purchased Eligible Loans and to give full discharge for the
same.

 

23

--------------------------------------------------------------------------------


 

18.                               Wire Instructions

 

Any amounts to be transferred by one party to the other shall be transferred
according to the wire instructions contained in the Term Sheet.  Amounts
received by Buyer after 1:00 p.m., Los Angeles time, on any Business Day shall
be deemed to have been paid and received on the next succeeding Business Day.

 

19.                               Entire Agreement; Severability; Term Sheet

 

This Agreement and the other Transaction Documents shall supersede any existing
agreements between the parties containing general terms and conditions for
repurchase transactions.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement; provided, however, that each Seller and Buyer hereby
acknowledge and agree that the Servicing Rights are an integral part of this
Agreement and any and all provisions regarding such Servicing Rights shall not
be severable from the provisions regarding the Purchased Eligible Loans.  The
execution and delivery of the Term Sheet and any other documents designated
therein by each Seller is a condition to the effectiveness of this Agreement.

 

20.                               Non-assignability; Termination

 

(a)                          Except with respect to any repurchase transaction,
sale, transfer, pledge or hypothecation by Buyer pursuant to Paragraph 8 hereof,
the rights and obligations of the parties under this Agreement, under the other
Transaction Documents and under any Transaction shall not be assigned by either
party without the prior written consent of the other party and any such
assignment without the prior written consent of the other party shall be null
and void.  Subject to the foregoing, this Agreement, the other Transaction
Documents and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns.

 

(b)                         Subparagraph (a) of this Paragraph 20 shall not
preclude a party from assigning, charging or otherwise dealing with all or any
part of its interest in any sum payable to it under Paragraph 10 hereof.

 

(c)                          This Agreement, the other Transaction Documents and
all Transactions outstanding hereunder shall terminate automatically without any
requirement for notice on the Termination Date.  However, no such termination
shall affect any Seller’s and Guarantor’s outstanding obligations to Buyer at
the time of such termination.  All of each Seller’s payment obligations to
Buyer, all of each Seller’s obligations to indemnify Buyer and all of Buyer’s
rights and remedies by reason of any Event of Default by Buyer pursuant to this
Agreement and any of the other Transaction Documents shall survive such
termination.

 

21.                               Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

 

24

--------------------------------------------------------------------------------


 

22.                               Governing Law; Submission to Jurisdiction;
Waivers

 

(a)                          THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

(b)                         EACH OF BUYER AND EACH SELLER HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

 

(i)                                     SUBMITS FOR ITSELF AND ITS PROPERTY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE PERSONAL JURISDICTION OF THE COURTS OF THE
STATE OF CALIFORNIA LOCATED IN LOS ANGELES COUNTY, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE CENTRAL DISTRICT OF CALIFORNIA, AND APPELLATE
COURTS FROM ANY THEREOF;

 

(ii)                                  CONSENTS THAT ANY SUCH ACTION OR
PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(iii)                               AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL OR DELIVERY), POSTAGE
PREPAID, TO ITS ADDRESS SET FORTH IN PARAGRAPH 13 HEREIN OR AT SUCH OTHER
ADDRESS OF WHICH THE BUYER SHALL HAVE BEEN NOTIFIED; AND

 

(iv)                              AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

(c)                          BUYER AND EACH SELLER HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

23.                               No Waivers, Etc.

 

No express or implied waiver of any Event of Default by Buyer shall constitute a
waiver of any other Event of Default and no exercise of any remedy hereunder by
any party shall constitute a waiver of its right to exercise any other remedy
hereunder.  No modification or

 

25

--------------------------------------------------------------------------------


 

waiver of any provision of this Agreement or any other Transaction Document and
no consent by any party to a departure herefrom or therefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto and then such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose given.  Without
limitation on any of the foregoing, the failure by Buyer to give a notice
pursuant to any provision hereof will not constitute a waiver of any right to do
so at a later date.

 

24.                               Use of Employee Plan Assets

 

(a)                          If assets of an employee benefit plan subject to
any provision of the Employee Retirement Income Security Act of 1974 (“ERISA”)
are intended to be used by either party hereto (the “Plan Party”) in a
Transaction, the Plan Party shall so notify the other party prior to the
Transaction.  The Plan Party shall represent in writing to the other party that
the Transaction does not constitute a prohibited transaction under ERISA, and
that the Eligible Loans that are the subject of the Transaction are not, and
will not as a result of the Transaction become, “plan assets” as that term is
used in ERISA.  The other party may proceed in reliance on such writing, but
shall not be required to so proceed.

 

(b)                         Subject to the last sentence of subparagraph (a) of
this Paragraph 24, any such Transaction shall proceed only if the relevant
Seller furnishes or has furnished to Buyer its most recent available audited
statement of its financial condition and its most recent subsequent unaudited
statement of its financial condition.

 

(c)                          By entering into a Transaction pursuant to this
Paragraph 24, each Seller shall be deemed (i) to represent to Buyer that since
the date of such Seller’s latest such financial statements, there has been no
material adverse change in such Seller’s financial condition that such Seller
has not disclosed to Buyer, and (ii) to agree to provide Buyer with future
audited and unaudited statements of its financial condition as they are issued,
so long as it is a Seller in any outstanding Transaction involving a Plan Party.

 

25.                               Intent

 

(a)                          The parties intend and acknowledge that each
Transaction is a “repurchase agreement” and a “master netting agreement” as each
such term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Eligible Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

 

(b)                         The parties understand that either party’s right to
liquidate Eligible Loans delivered to it in connection with Transactions
hereunder or to exercise any other remedies pursuant to Paragraph 10 hereof, is
a contractual right to liquidate, terminate or accelerate such Transaction as
described in Sections 555, 559 and 561 of Title 11 of the United States Code, as
amended.

 

(c)                          The parties agree and acknowledge that if a party
hereto is an “insured depository institution,” as such term is defined in the
Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in

 

26

--------------------------------------------------------------------------------


 

FDIA and any rules, orders or policy statements thereunder (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

 

(d)                         The parties understand that this Agreement
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation”, respectively, as defined in and subject to
FDICIA (except insofar as one or both of the parties is not a “financial
institution” as that term is defined in FDICIA).

 

26.                               Indemnity

 

Each Seller agrees, jointly and severally, to hold Buyer and its affiliates and
their respective officers, directors, employees, agents and advisors (each an
“Indemnified Party”) harmless from and indemnify any Indemnified Party against
all third party liabilities, losses, damages, judgments, costs and expenses of
any kind that may be imposed on, incurred by or asserted against such
Indemnified Party (collectively, “Costs”), relating to or arising out of this
Agreement, any other Transaction Document or any transaction contemplated hereby
or thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of, this Agreement, any other Transaction Document
or any transaction contemplated hereby or thereby, that, in each case, results
from anything other than the Indemnified Party’s gross negligence or willful
misconduct.  Without limiting the generality of the foregoing, each Seller
agrees to hold any Indemnified Party harmless from and indemnify such
Indemnified Party against all Costs with respect to all Mortgage Loans relating
to or arising out of any taxes incurred or assessed in connection with the
ownership of the Mortgage Loans, that, in each case, results from anything other
than the Indemnified Party’s gross negligence or willful misconduct.  In any
suit, proceeding or action brought by an Indemnified Party in connection with
any Mortgage Loan for any sum owing thereunder, or to enforce any provisions of
any Mortgage Loan, each Seller will save, indemnify and hold such Indemnified
Party harmless from and against all expense, loss or damage suffered by reason
of any defense, set off, counterclaim, recoupment or reduction or liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by any Seller of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from any Seller.  Each Seller also
agrees to reimburse an Indemnified Party as and when billed by such Indemnified
Party for all the Indemnified Party’s costs and expenses incurred in connection
with the enforcement or the preservation of Buyer’s rights under this Agreement,
any other Transaction Document or any transaction contemplated hereby or
thereby, including without limitation the reasonable costs and expenses of its
counsel.

 

27.                               Full Recourse

 

The obligations of each Seller from time to time to pay the Repurchase Price,
the Price Differential and all other amounts due under this Agreement or any
other Transaction Document shall be full recourse obligations of such Seller.

 

27

--------------------------------------------------------------------------------


 

28.                               Tax Treatment

 

Each party to this Agreement acknowledges that it is its intent for purposes of
U.S. federal, state and local income and franchise taxes, to treat each
Transaction as indebtedness of each Seller that is secured by all of the
Purchased Eligible Loans and that the Purchased Eligible Loans purchased from
each Seller are owned by such Seller in the absence of a default by such
Seller.  All parties to this Agreement agree to such treatment and agree to take
no action inconsistent with this treatment, unless required by law.

 

29.                               Disclosure Relating to Certain Federal
Protections

 

The parties acknowledge that they have been advised that in the case of
Transactions in which one of the parties is a financial institution, funds held
by the financial institution pursuant to a Transaction hereunder are not a
deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Administration, as applicable.

 

30.                               Timing of Payments and Actions

 

Each party to this Agreement agrees that in the event any payment or action is
due on a day that is not a Business Day such payment or action shall be made or
taken on the next succeeding Business Day.

 

31.                               Joint and Several Obligations

 

Each Seller hereby acknowledges and agrees that it shall be jointly and
severally liable to Buyer for all representations, warranties, covenants,
obligations and indemnities of each Seller hereunder.  Each Seller waives any
and all notice of the creation, renewal, extension or accrual of any of such
obligations and notice of or proof of reliance by Buyer upon the obligations of
such Seller set forth herein or acceptance of such obligations by such Seller
hereunder.  Each Seller waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon each other Seller with
respect to such obligations.  Each Seller’s obligations shall be construed as
continuing, absolute and unconditional obligations without regard to  (i) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Seller
against the Buyer, or (ii) any other circumstance whatsoever (with or without
notice to or knowledge of any Seller) that constitutes, or might be construed to
constitute, an equitable or legal discharge of such Seller for any such
obligations.  Each Seller hereby waives any defense arising by reason of, and
any and all right to assert against the Buyer any claim or defense based upon,
an election of remedies by the Buyer that in any manner impairs, affects,
reduces, releases, destroys and/or extinguishes such Seller’s subrogation
rights, rights to proceed against such Seller or any other party for
reimbursement or contribution, and/or any other rights of such Seller to proceed
against any other Seller, against any other guarantor, or against any other
person or security.

 

32.                               Waivers by Sellers

 

To the extent that any party constituting a Seller (a “Seller Entity”) is a
surety or guarantor under applicable law, whether in respect of any other Seller
Entity’s obligations or otherwise, and whether under this Agreement, the Pledge
Agreement or any other Transaction

 

28

--------------------------------------------------------------------------------


 

Document, then each such Seller Entity, solely in such Seller Entity’s capacity
as a surety or guarantor, waives any defenses such Seller Entity may have under
the laws or decisions of the State of California pertaining to the rights and
remedies of sureties.  Without limiting the foregoing, and to the extent
permitted by law, each Seller Entity, solely in such Seller Entity’s capacity as
a surety or guarantor, hereby waives and agrees not to assert or take advantage
of:

 

(a)                          Any right to require Buyer to proceed against any
Seller Entity or any other indemnitor, obligor or guarantor of the indebtedness
and obligations evidenced hereby or any other person or entity or to proceed
against or exhaust any security held by Buyer at any time or to pursue any other
remedy in Buyer’s power or under any other agreement before proceeding against
any Seller Entity hereunder;

 

(b)                         Any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other person or entity
or the failure of Buyer to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other person or
entity;

 

(c)                          Demand, presentment for payment, notice of
nonpayment, intent to accelerate, acceleration, protest, notice of protest and
all other notices of any kind, or the lack of any thereof, including, without
limiting the generality of the foregoing, notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of any Seller Entity, Buyer, any endorser or creditor
of any Seller Entity or on the part of any other person or entity whomsoever
under this or any other instrument in connection with any obligation or evidence
of indebtedness held by Buyer;

 

(d)                         (i) Any defense based upon an election of remedies
by Buyer, even though such election destroys or otherwise impairs the
subrogation rights of any Seller Entity or the right of any Seller Entity to
proceed against any other Seller Entity for reimbursement, or both, and (ii) any
and all rights or defenses any Seller Entity may have by reason of protection
afforded to any other Seller Entity with respect to any of the obligations of
each Seller Entity under this Agreement or other laws of the State of California
limiting or discharging any Seller Entity’s indebtedness evidenced by this
Agreement and secured, in part, by the Transaction Documents;

 

(e)                          Any right or claim or right to cause a marshaling
of the assets of any or all of the Seller Entities;

 

(f)                            Any principle or provision of law, statutory or
otherwise, which is or might be in conflict with the terms and provisions of
this Agreement;

 

(g)                         Any duty on the part of Buyer to disclose to any
Seller Entity any facts Buyer may now or hereafter know about any other Seller
Entity, Buyer’s security under this Agreement or any other Transaction Document,
regardless of whether Buyer has reason to believe that any such facts materially
increase the risk beyond that which such Seller Entity intends to assume or
Buyer has reason to believe that such facts are unknown to such Seller Entity or
have a reasonable opportunity to communicate such facts to such Seller Entity,
it being understood and agreed that each Seller Entity is fully responsible for
being and keeping informed of the financial condition of any other Seller
Entity, of any and all circumstances bearing on the risk that liability may be
incurred by such Seller Entity hereunder;

 

29

--------------------------------------------------------------------------------


 

(h)                         Any lack of notice of disposition or of manner of
disposition of any collateral;

 

(i)                             Any deficiencies in the collateral or any
deficiency in the ability of Buyer to collect or to obtain performance from any
persons or entities now or hereafter liable for the payment and performance of
any obligation of this Agreement or any other Transaction Document;

 

(j)                             Any assertion or claim that the automatic stay
provided by 11 U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy
proceeding of any Seller Entity) or any other stay provided under any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of Buyer to enforce any of Buyer’s rights, whether
now or hereafter required, which Buyer may have under this Agreement or any
other Transaction Document;

 

(k)                          Any modifications of the Transaction Documents or
any obligation of any Seller Entity by operation of law or by action of any
court, whether pursuant to the Bankruptcy Reform Act of 1978, as amended, or any
other debtor relief law (whether statutory, common law, case law or otherwise)
of any jurisdiction whatsoever, now or hereafter in effect, or otherwise;

 

(l)                             Any action, occurrence, event or matter
consented to by any Seller Entity under Section 32(h) hereof, under any other
provision hereof, or otherwise;

 

(m)                       Any and all benefits and defenses under California
Civil Code Section 2810;

 

(n)                         Any and all benefits and defenses under California
Civil Code Section 2809;

 

(o)                         All principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms of this Agreement. 
By doing so, each Seller Entity agrees that such Seller Entity’s obligations
shall not be affected by any circumstances, whether or nor referred to in this
Agreement, which might otherwise constitute a legal or equitable discharge of a
surety or a guarantor; and

 

(p)                         Any right of discharge under any and all statutes or
other laws relating to guarantors or sureties and any other rights of sureties
and guarantors thereunder.

 

Each Seller Entity understands that the exercise by Buyer of certain rights and
remedies contained in the Transaction Documents may affect or eliminate such
Seller Entity’s right of subrogation against any other Seller Entity and that
such Seller Entity may therefore incur a partially or totally nonreimbursable
liability under this Agreement.  Nevertheless, such Seller Entity hereby
authorizes and empowers Buyer to exercise, in its sole and absolute discretion,
any right or remedy, or any combination thereof, which may then be available.

 

In accordance with Section 2856 of the California Civil Code, such Seller Entity
also waives any right or defense based upon an election of remedies by Buyer,
even though such election destroys or otherwise impairs the subrogation rights
of such Seller Entity or the rights of such Seller Entity (after payment of the
obligations guaranteed by such Seller Entity under this Agreement) to proceed
against any other Seller Entity for reimbursement, or both.

 

30

--------------------------------------------------------------------------------


 

In accordance with Section 2856 of the California Civil Code, each Seller Entity
waives any and all other rights and defenses available to Seller Entity by
reason of Sections 2787 through 2856, inclusive, of the California Civil Code,
including any and all rights or defenses such Seller Entity may have by reason
of protection afforded to such Seller Entity with respect to any of the
obligations of such Seller Entity under this Agreement pursuant to the
antideficiency or other laws of the State of California limiting or discharging
a Seller Entity’s indebtedness.  Likewise, each Seller Entity waives any and all
rights and defenses available to Seller Entity under California Civil Code
Sections 2899 and 3433.

 

Each Seller Entity shall have no right of, and hereby waives any claim for,
subrogation, reimbursement, indemnification, and contribution against any other
Seller Entity and against any general partner, member or other constituent of
any other Seller Entity, and against any other person or any collateral or
security for the indebtedness (including without limitation any such rights
pursuant to Sections 2847 and 2848 of the California Civil Code), until the
indebtedness has been indefeasibly paid and satisfied in full and all
outstanding obligations owed to Buyer under the Transaction Documents have been
fully performed.

 

[Signatures on next page]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused to be duly executed and
delivered, as of the date first above written, this Agreement.

 

BUYER:

 

 

 

EAST WEST BANK

 

 

 

 

By:

/s/ Robert Lo

 

 

 

 

Title:

Robert Lo

 

 

 

 

Date:

6/25/10

 

 

 

 

 

 

 

SELLERS:

 

 

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

By:

/s/ William Ashmore

 

 

 

 

Title:

William Ashmore/President

 

 

 

 

Date:

6-24-10

 

 

 

 

SYNERGY CAPITAL MORTGAGE CORP.

 

 

 

 

By:

/s/ William Ashmore

 

 

 

 

Title:

President

 

 

 

 

Date:

6-24-10

 

 

32

--------------------------------------------------------------------------------


 

ANNEX I

 

TERM SHEET

 

Date:  June 24, 2010

 

This term sheet (“Term Sheet”) is made and entered into as of the date set forth
above by and between East West Bank (“Buyer”), and Synergy Capital Mortgage
Corp. and Excel Mortgage Servicing, Inc. (each a “Seller” and, collectively, the
“Sellers”) with respect to that certain Master Repurchase Agreement dated as of
June 24, 2010 (the “Agreement”).  Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement.  This Term Sheet supplements
and forms a part of the Agreement and the execution and delivery hereof is a
condition to the effectiveness of the Agreement.  In the event of any conflict
between the terms hereof and the terms of the Agreement, this Term Sheet shall
prevail.

 

Buyer:  East West Bank

Sellers:

Synergy Capital Corp.

 

 

Excel Mortgage Servicing, Inc.

Address:

135 N. Los Robles Avenue

 

 

 

Suite 600

Address:

19500 Jamboree Road

 

Pasadena, California 91101

 

Irvine, California 92612

 

 

 

 

Attention:

Robert Lo

Attention:

Kathy Hancock

 

Senior Vice President

 

Vice President and Treasurer

 

 

 

 

Telephone:  626-768-6689

Telephone:  949-475-3822

 

 

Facsimile:  626-817-8899

Facsimile:  949-475-3969

 

 

Email:  robert.lo@eastwestbank.com

Email:  kathy.hancock@impaccompanies.com

 

Maximum Aggregate Purchase Price:

 

$10,000,000

 

Sublimits:

Transactions for which the dry funding documents have not been received in
accordance with Section 3(d) of the Agreement shall not at any time exceed 40%
of the Maximum Aggregate Purchase Price

 

 

Initial Pricing Rate:

LIBOR + 4.00%, but not less than 5.00%

 

 

Repurchase Date:

60 calendar days after Purchase Date (or the next Business Day if such day is
not a Business Day), subject to curtailment as set forth below for Aged Loans

 

 

Transaction Fees:

$75.00 for each Purchased Eligible Loan

 

 

Wire Transfer Fee:

$12.50

 

1

--------------------------------------------------------------------------------


 

Guarantor:

Integrated Real Estate Service Corp.

 

Aged Loans:

 

·                                          Purchased Eligible Loans are
considered stale/aged at thirty-one (31) calendar days after the Purchase Date,
at which point:

 

1.                                       Each Seller shall, no later than five
(5) Business Days after request from Buyer, pay Buyer ten percent (10%) of the
Purchase Price paid by Buyer to such Seller to purchase such Purchased Eligible
Loan; and

 

2.                                       To the extent such Seller has not
Repurchased a Purchased Eligible Loan on or before the date which is forty-one
(41) days after the Purchase Date, such Seller shall, no later than five
(5) Business Days after request from Buyer, pay Buyer an additional ten percent
(10%) of the Purchase Price paid by Buyer to such Seller to purchase such
Purchased Eligible Loan, which ten percent (10%) of the Purchase Price shall be
in addition to the ten percent (10%) of the Purchase Price described in clause 1
immediately above (for an aggregate of twenty percent (20%) of the Purchase
Price); and

 

3.                                       To the extent a Seller has not
repurchased a Purchased Eligible Loan on or before the date which is sixty (60)
days after the Purchase Date, such Seller shall on the succeeding Business Day
following the expiration of such sixty (60) day period repurchase the Purchased
Eligible Loan from Buyer.

 

·                                          Buyer shall apply any such payments
from a Seller to reduce the Purchase Price paid for the applicable Purchased
Eligible Loan.

 

·                                          Notwithstanding anything contained in
the Agreement or this Term Sheet to the contrary, each Seller hereby
acknowledges and agrees that such Seller shall in no event have the right to use
funds constituting that certain certificate of deposit held as account number CD
#178038725 in the amount of $1,000,000 at East West Bank, which is the subject
of the Pledge Agreement (the “Cash Collateral Account”), to pay any such payment
to Buyer.  At such time as Seller has outstanding Transactions with a Purchase
Price aggregating more than $5,000,000, Seller covenants and agrees to deposit
an additional $1,000,000 to the Cash Collateral Account.  The Cash Collateral
Account shall thereafter be maintained at not less than $2,000,000, regardless
of whether the outstanding Transactions at any time thereafter are less than
$5,000,000.  The Cash Collateral Account shall be a blocked account.  Sellers
shall not have any right to withdraw or direct payment of funds from the Cash
Collateral Account (including the additional $1,000,000) while any Transaction
is unpaid or outstanding or any commitment or obligation under this Agreement by
the Buyer to purchase Eligible Loans is available or outstanding.

 

Sellers’ Wire Instructions:

 

Beneficiary Name: (Required)

 

[See Below]

Beneficiary Account Number: (Required)

 

[See Below]

 

2

--------------------------------------------------------------------------------


 

Bank Routing Number: (Domestic Wires)

 

322070381

Bank Routing/Swift Code: (Intl Wires)

 

EWBKUS66XXX

Receiving Bank Name:

 

East West Bank

Receiving Bank Address: (Branch Address)

 

135 N. Los Robles Ave., Suite 600

Receiving Bank Address (Branch City, State, Zip)

 

Pasadena, CA 91101

 

Funds due to a Seller shall be deposited in the appropriate account at East West
Bank:

 

Account Name:  Excel Mortgage Servicing, Inc.]

Account No.:  8003001271 (the “Excel Operating Account”)

 

Account Name:  Synergy Capital Mortgage Corp.

Account No.:  8003001255 (the “Synergy Operating Account”)

 

The Excel Operating Account and the Synergy Operating Account are sometimes
referred to individually as an “Operating Account” and, collectively, as the
“Operating Accounts”.

 

Buyer’s Wire Instructions:

 

Any amounts to be transferred by a Seller to Buyer hereunder, as well as all
payments by Approved Takeout Investors, shall be sent by wire transfer in
immediately available funds to the appropriate account of Buyer at East West
Bank:

 

Account Name:  East West Bank in Trust for Excel Mortgage Servicing, Inc.

Account No.:  8003001313 (the “Excel Settlement Account”)

 

Account Name:  East West Bank in Trust for Synergy Capital Mortgage Corp.

Account No.:  8003001248 (the “Synergy Settlement Account”)

 

The Excel Settlement Account and the Synergy Settlement Account are sometimes
referred to individually as a “Settlement Account” and, collectively, as the
“Settlement Accounts”.

 

The Settlement Accounts shall be blocked accounts.

 

Funds received in a Settlement Account by Buyer from an Approved Takeout
Investor shall be applied to the Repurchase Price and any fees and charges due
to East West Bank for the Purchased Eligible Loans to which the funds apply. 
Buyer shall transfer all amounts received from the Approved Takeout Investor in
excess of the Repurchase Price for the Purchased Eligible Loans to which the
funds apply to the appropriate Operating Account.  If the funds are received by
12:00 noon on a Business Day, the transfer to the Operating Account shall occur
on the same Business Day.  If the funds are received after 12:00 noon, the
transfer shall occur on the following Business Day.

 

Financial Covenants:

 

1.                                       At all times during the term of the
Agreement, the aggregate Tangible Net Worth of Sellers and Guarantor shall equal
to or greater than Seventeen Million Dollars ($17,000,000).

 

3

--------------------------------------------------------------------------------


 

2.                                       At all times during the term of the
Agreement, the aggregate amount of cash or cash equivalents (inclusive of the
funds on deposit in the Cash Collateral Account and the Operating Accounts)
maintained or held on deposit by Sellers and Guarantor shall be equal to or
greater than Five Million Dollars ($5,000,000).

 

Other Covenants:

 

1.                                       Each Seller shall immediately notify
Buyer prior to entering into a new warehouse relationship or an increase in
existing facilities with other parties.

 

2.                                       Each Seller shall, with respect to any
Seller, Guarantor and any of their respective affiliates, immediately notify
Buyer of any Material Adverse Effect.

 

3.                                       Each Seller shall immediately notify
Buyer if such Seller becomes aware of any circumstances constituting an
occurrence of fraud in the origination of any Purchased Eligible Loan.

 

4.                                       Each Seller shall maintain fidelity
bond and errors and omissions insurance policies, each with a minimum coverage
of $1,000,000.  Such policies shall include right of action loss payee and
warehouse lender endorsements in favor of Buyer.

 

5.                                       Each Seller shall, not later than two
(2) Business after the occurrence thereof, notify Buyer of any event of default
under that certain Credit Agreement, dated as of October 30, 2009, by and among
UBS Real Estate Securities, Inc., as lender, and certain affiliates of the
Sellers, as borrowers, or under any other document evidencing, securing or
otherwise entered into in connection with any other material liabilities of
Sellers or Guarantor.

 

6.                                       At all times during the term of the
Agreement, each Seller and their respective affiliates shall maintain accounts
at East West Bank (which accounts shall at all times during the term of the
Agreement have a minimum balance of not less than Twenty Million Dollars
($20,000,000), inclusive of the funds on deposit in the Cash Collateral Account
and the Operating Accounts).

 

7.                                       Each Seller shall (a) not later than
forty five (45) days after the end of each calendar quarter (except the last
calendar quarter of the fiscal year), deliver to Buyer Sellers’ financial
statements certified by an officer of each Seller, and (b) not later than ninety
(90) days after the end of each calendar year, deliver to Buyer Sellers’ audited
(by auditors acceptable to Buyer in Buyer’s sole but reasonable discretion)
consolidated financial statements.

 

8.                                       Guarantor shall (a) not later than
forty five (45) days after the end of each calendar quarter (except the last
calendar quarter of the fiscal year), deliver to Buyer Guarantor’s financial
statements certified by an officer of Guarantor, and (b) not later than ten
(10) days after filing, deliver to Buyer Guarantor’s tax returns for the
previous calendar year.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

TRANSACTION REQUEST

 

The parties to this Transaction Request are the following:

 

Seller:

[Synergy or Excel]

 

 

Buyer:

East West Bank

 

Mortgage Loans:

 

THE MORTGAGE LOAN(S) COVERED BY THIS TRANSACTION REQUEST IS(ARE)  LISTED AND
DESCRIBED IN THE ATTACHED SCHEDULE OF MORTGAGE LOAN(S).

 

Purchase Price:

 

Sale:                                                                                                                      
For value received, Seller hereby conveys to the Buyer all rights, title and
interest in and to the following:

 

(a)                                  The Note and the related Mortgage for each
Mortgage Loan;

 

(b)                                 all rights to payment thereunder;

 

(c)                                  all rights related thereto, such as
financing statements, guaranties and insurance policies (issued by governmental
agencies or otherwise), including (i) mortgage and title insurance policies,
(ii) fire and extended coverage insurance policies (including the right, if any,
to any return premiums), and (iii) if applicable, FHA insurance, VA guaranties,
or private mortgage insurance and all rights, if any, in escrow deposits
consisting of impounds, insurance premiums, or other funds held in account
thereof;

 

(d)                                 all right, title and interest of the owner
of such loan in the real property, including all improvements thereon, and the
personal property (tangible and intangible) that are encumbered by such Mortgage
Loan (or deed of trust) and/or security agreements;

 

(e)                                  all Servicing Rights and other rights to
service, administer and/or collect such Mortgage Loan and all rights to the
payment of money on account of such servicing, administration and/or collection
appraisals, computer programs, tapes, discs, cards, accounting records, and
other books, records, information, and data relating to such loan necessary to
the administration or servicing of such Mortgage Loan (subject to Seller’s right
to service set forth in the Master Repurchase Agreement described herein); and

 

1

--------------------------------------------------------------------------------


 

(f)                                    all accounts, contract rights (including
rights under any applicable Purchase Commitment), and general intangibles
constituting or relating to such loan.

 

Seller hereby reaffirms the representations, warranties and covenants made in
that certain Master Repurchase Agreement between Seller and Buyer with respect
to Seller on and as of the date of such Agreement and with respect to the sold
Mortgage Loans on the Purchase Date.

 

Definitions:                                                                                 
Terms used but not defined herein shall have the meanings assigned to them in
the above referenced Master Repurchase Agreement.

 

 

SELLER

 

 

 

By

/s/ William Ashmore

 

 

 

 

Name:

William Ashmore

 

 

 

 

Title:

President

 

 

 

 

Request Date:

 

 

 

 

 

 

 

EAST WEST BANK

 

 

 

 

By

/s/ Robert Lo

 

 

 

 

Name:

Robert Lo

 

 

 

 

Title:

SVP

 

 

 

 

Approval / Purchase Date:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

I.                                         Documents Required to Purchase Dry
Funded Mortgage Loans

 

·                                          Application from the Mortgagor (1003)

·                                          Loan Approval and Purchase Commitment
from an Approved Takeout Investor

·                                          Credit Report for Mortgagor

·                                          Pages 1, 2, 3 & 4 of Appraisal

·                                          Original Note

·                                          Original Assignment of Deed of Trust
or Mortgage (if not registered with MERS)

·                                          Certified Copy of Deed of Trust or
Mortgage

·                                          Approved Takeout Investor Shipping
Instructions

·                                          Copy of MERS registration naming East
West Bank as the interim funder

·                                          Completed Wire Request Form/Wiring
Instructions

·                                          Transaction Request
Form (Exhibit A-1)

·                                          Funding Request Form

·                                          FHA or VA Direct Endorsement

·                                          Mortgage Credit Analysis Worksheet or
Income Analysis as appropriate for FHA or VA

·                                          Copy of Title Commitment

·                                          Closing Protection Letter from
Closing Agent

·                                          Copy of hazard insurance policy or
binder of coverage

·                                          Flood certification

·                                          Uniform Underwriting and Transmittal
Summary (conventional only)

·                                          Copy of Mortgage Insurance
Certificate (conventional over 80% LTV — only when indicated on investor
approval as an outstanding condition)

·                                          Approved Takeout Investor Shipping
Instructions

 

II.                                     Documents Required to Purchase Wet
Funded Mortgage Loans

 

·                                          Application from the Mortgagor (1003)

·                                          Loan Approval and Purchase Commitment
from an Approved Takeout Investor

·                                          Credit Report for Mortgagor

·                                          Pages 1, 2,3 & 4 of Appraisal

·                                          Copy of Note

·                                          Completed Wire Request Form/Wiring
Instructions

·                                          Transaction Request
Form (Exhibit A-1)

·                                          Funding Request Form

·                                          Copy of Title Commitment

·                                          Closing Protection Letter from
Closing Agent

·                                          Copy of hazard insurance policy or
binder of coverage

·                                          Flood certification

·                                          Uniform Underwriting and Transmittal
Summary (conventional only)

 

1

--------------------------------------------------------------------------------


 

·                                          Mortgage Credit Analysis Worksheet
(FHA only)

·                                          VA Loan Analysis (VA only)

·                                          Copy of Mortgage Insurance
Certificate (conventional over 80% LTV — only when indicated on investor
approval as an outstanding condition)

·                                          Approved Takeout Investor Shipping
Instructions

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

REPRESENTATIONS AND WARRANTIES
RELATING TO THE PURCHASED ELIGIBLE LOANS

 

Transaction Request.  The information with respect to each Purchased Eligible
Loan set forth in the related Transaction Request is true and correct as of the
date specified in all material respects;

 

Documents to Custodian; No Table Funding.  All documentation required to be
delivered to the Custodian under the Custodial Agreement has been so delivered;
and the purchase by Buyer of each Purchased Eligible Loan constitutes a
secondary market transaction under the Real Estate Settlement Procedures Act
(“RESPA”).  With respect to a Wet Funded Mortgage Loan, all documentation
required for a Dry Funded Mortgage Loan shall have been delivered to the Buyer
within four (4) Business Days after the Transaction closes;

 

Purchase Commitment from an Approved Takeout Investor.  Each Purchased Eligible
Loan is subject to a written and binding commitment to the relevant Seller from
an Approved Takeout Investor requiring the Approved Takeout Investor to purchase
such loan from such Seller at a price at least equal to the Purchase Price;

 

Type of Mortgage Loan.  Each Purchased Eligible Loan is a single family mortgage
loan that consists of a Note secured by a Mortgage, and each related property
securing the related Mortgage is improved by a single (one-to-four) family
residential dwelling; and each Purchased Eligible Loan satisfies the respective
requirements of the relevant Seller’s mortgage lending programs and Approved
Take-Out Investor’s mortgage lending programs;

 

Minimum FICO.  Each Purchased Eligible Loan has a minimum FICO of at least 680,
except with respect to those Purchased Eligible Loans that are either FHA
insured or VA guaranteed;

 

CLTV and LTV.  Each Purchased Eligible Loan has a maximum combined loan-to-value
ratio at origination in accordance with the standards of the Approved Take-Out
Investor for such Purchased Eligible Loan, but not to exceed one hundred percent
(100%);

 

Servicing.  Subservicer is servicing each Purchased Eligible Loan in accordance
with the terms of this Agreement; the servicing and collection practices used by
the Subservicer with respect to each Purchased Eligible Loan have been in all
respects legal, proper, prudent and customary within the industry for the
servicing of similar single family mortgage loans and the servicing and
collection practices used by any prior subservicers with respect to each
Purchased Eligible Loan have been in all respects legal;

 

Interest Rate.  The Note related to each Purchased Eligible Loan bears a fixed
or adjustable interest rate; and if the Purchased Eligible Loan provides for an
adjustable interest rate, then the terms of the related Note pertaining to
interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance are enforceable and such adjustments will not
affect the priority of the lien of the related Mortgage;

 

1

--------------------------------------------------------------------------------


 

Valid Lien.  Each Eligible Loan is a valid and subsisting first lien of record
(or is in the process of being recorded) on the mortgaged property subject to
the exceptions to title set forth in the title insurance policy, with respect to
the related Eligible Loan, which exceptions are generally acceptable to banking
institutions in connection with their regular mortgage lending activities, and
such other exceptions to which similar properties are commonly subject and which
do not individually, or in the aggregate, materially and adversely affect the
benefits of the security intended to be provided by such Mortgage;

 

Title and Ownership of Loans.  Immediately prior to the transfer and assignment
of the Eligible Loans by the relevant Seller to Buyer as contemplated by this
Agreement, such Seller held good and indefeasible title to, and was the sole
owner of, each Eligible Loan (including the related Note) conveyed by the
relevant Seller subject to no liens, charges, mortgages, encumbrances or rights
of others except as set forth in clause (ix) or other liens which will be
released simultaneously with such transfer and assignment; and immediately upon
the transfer of the Purchased Eligible Loans as contemplated in this Agreement,
Buyer will be the sole owner of each Purchased Eligible Loan subject to no
liens, charges, mortgages, encumbrances or rights of others except as set forth
in Paragraph (ix) or other liens which will be released simultaneously with such
transfer;

 

No Delinquency.  No Purchased Eligible Loan is thirty (30) days or more
delinquent;

 

No Tax Lien or Damage.  There is no delinquent tax or assessment lien on the
property securing the related Mortgage, and each mortgaged property is free of
substantial damage or waste;

 

No Rescission, Set-off or Invalidity.  The Mortgage and the Note are not subject
to any right of rescission, set-off, counterclaim or defense, including the
defense of usury, nor will the operation of any of the terms of the Mortgage or
the Note, or the exercise of any rights thereunder, render the Mortgage or the
Note invalid or unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury and
no such right of rescission, set-off, counterclaim or defense has been asserted
with respect thereto;

 

No Mechanics’ Lien.  There is no mechanics’ lien or claim for work, labor or
material affecting the property securing the related Mortgage which is or may be
a lien prior to, or equal with, the lien of the related Mortgage except those
which are insured against by any title insurance policy referred to in Paragraph
(xvi) below;

 

Compliance with Laws.  Each Purchased Eligible Loan at the time it was made
complied in all material respects with applicable state and federal laws and
regulations, including, without limitation, the federal Truth-in-Lending Act and
other consumer protection laws, usury, equal credit opportunity, disclosure and
recording laws;

 

Title Insurance Policy.  With respect to each Purchased Eligible Loan a lender’s
title insurance policy, issued in standard American Land Title Association form
by a title insurance company authorized to transact business in the state in
which the property securing the related Mortgage is situated, in an amount at
least equal to the original balance of such Purchased

 

2

--------------------------------------------------------------------------------


 

Eligible Loan insuring the mortgagee’s interest under the related Eligible Loan
as the holder of a valid first mortgage lien of record on the real property
described in the related Mortgage, as the case may be, subject only to
exceptions of the character referred to in Paragraph (ix) above, was effective
on the date of the origination of such Eligible Loan, and such policy is valid
and thereafter such policy shall continue in full force and effect;

 

Hazard Insurance.  The improvements upon the property securing the related
Mortgage are covered by a valid and existing hazard insurance policy with a
carrier generally acceptable to the relevant Seller that provides for fire and
extended coverage representing coverage not less than the least of (A) the
outstanding principal balance of the Mortgage Loan, (B) the minimum amount
required to compensate for damage or loss on a replacement cost basis or (C) the
full insurable value of the property securing the related Mortgage, and in any
event which is not less than the amount necessary to avoid the operation of any
co-insurance provisions with respect to such property in the event of any loss
less than the amount of the insurance coverage;

 

Flood Insurance.  If the property securing the related Mortgage is in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, a flood insurance policy in a form meeting the
requirements of the current guidelines of the Flood Insurance Administration is
in effect with respect to such mortgaged property with a carrier generally
acceptable to the relevant Seller in an amount representing coverage not less
than the least of (A) the outstanding principal balance of the Mortgage Loan,
(B) the minimum amount required to compensate for damage or loss on a
replacement cost basis or (C) the maximum amount of insurance that is available
under the Flood Disaster Protection Act of 1973;

 

Enforceability of Mortgage Loan.  Each Mortgage and Note is the legal, valid and
binding obligation of the maker thereof and is enforceable in accordance with
its terms, except only as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether considered in a proceeding or action in equity or at law), and all
parties to each Purchased Eligible Loan had full legal capacity to execute all
documents relating to such Eligible Loan and convey the estate therein purported
to be conveyed;

 

Insurance Rights and Remedies.  The relevant Seller has caused and will cause to
be performed any and all acts required to be performed to preserve the rights
and remedies of Buyer in any insurance policies applicable to any Purchased
Eligible Loans transferred by such Seller including, without limitation, any
necessary notifications of insurers, assignments of policies or interests
therein, and establishments of co-insured, joint loss payee and mortgagee rights
in favor of Buyer;

 

Recordation of Mortgage.  Each original Mortgage was recorded or is in the
process of being recorded, and if the Mortgage Loan was originated in the name
of someone other than the relevant Seller, one or more assignments of Mortgage
have been delivered for recordation or have been recorded in the appropriate
jurisdictions wherein such recordation is necessary to reflect the transfer
thereof from the original named mortgagee to the relevant Seller, and to perfect
the lien thereof as against creditors of or purchasers from the relevant Seller
or, if the relevant Seller is registered with MERS, such MERS Mortgage has
recorded in the name of

 

3

--------------------------------------------------------------------------------


 

MERS, or is in the process of being so recorded , and the ownership of such MERS
Mortgage by Buyer has been listed with MERS;

 

No Impairment or Modification.  The terms of each Note and each Mortgage have
not been impaired, altered or modified in any respect other than as approved by
Buyer, except by a written instrument which has been recorded, if necessary, to
protect the interest of Buyer and which has been delivered to the Custodian. 
The substance of any such alteration or modification is reflected on the related
Transaction Request;

 

No Future Advances; All Improvements Completed.  The proceeds of each Purchased
Eligible Loan have been fully disbursed, and there is no obligation on the part
of the mortgagee to make future advances thereunder; any and all requirements as
to completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with; all costs, fees and expenses
incurred in making or closing or recording such Eligible Loans were paid;

 

No Other Security.  The related Note is not and has not been secured by any
collateral, pledged account or other security except the lien of the
corresponding Mortgage;

 

No Shared Appreciation or Contingent Interest.  No Purchased Eligible Loan has a
shared appreciation feature, or other contingent interest feature;

 

State Location and Residential Dwelling.  Each property securing the related
Mortgage is located in the state identified in the respective Transaction
Request and consists of one or more parcels of real property with a residential
dwelling erected thereon;

 

Due on Sale Clause.  Each Mortgage contains a provision for the acceleration of
the payment of the unpaid principal balance of the related Purchased Eligible
Loan in the event the property securing the related Mortgage is sold without the
prior consent of the mortgagee thereunder;

 

Consolidated Principal Amount. Any advances made after the date of origination
of a Purchased Eligible Loan have been consolidated with the outstanding
principal amount secured by the related Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term
reflected on the respective Transaction Request; the consolidated principal
amount does not exceed the original principal amount of the related Purchased
Eligible Loan;

 

No Condemnation.  There is no proceeding pending, currently occurring or
threatened for the total or partial condemnation of the property securing the
related Mortgage;

 

Improvements within Boundaries; No Encroachment.  All of the improvements that
were included for the purposes of determining the appraised value of the
property securing the related Mortgage lie wholly within the boundaries and
building restriction lines of such property, and no improvements on adjoining
properties encroach upon such property, and are stated in the title insurance
policy and affirmatively insured;

 

4

--------------------------------------------------------------------------------


 

Zoning and Occupancy Compliance.  No improvement located on or being part of the
property securing the related Mortgage is in violation of any applicable zoning
law or regulation; all inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of each such property and,
with respect to the use and occupancy of the same, including but not limited to
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities and such property is lawfully occupied
under the applicable law;

 

Deed of Trust Trustee.  With respect to each Mortgage constituting a deed of
trust, a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in such Mortgage, and
no fees or expenses are or will become payable by the owner of the Eligible Loan
to the trustee under the deed of trust, except in connection with a trustee’s
sale after default by the related Mortgagor;

 

Realization Against Property; No Homestead.  Each Mortgage contains customary
and enforceable provisions which render the rights and remedies of the holder
thereof adequate for the realization against the property securing the related
Mortgage of the benefits of the security, including (A) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale and (B) otherwise by
judicial foreclosure.  There is no homestead or other exemption other than any
applicable Mortgagor redemption rights available to the related Mortgagor which
would materially interfere with the right to sell the property securing the
related Mortgage at a trustee’s sale or the right to foreclose the related
Mortgage;

 

No Mortgage Default or Acceleration.  There is no default, breach, violation or
event of acceleration existing under any Mortgage or the related Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration; and the relevant Seller has not waived any default, breach,
violation or event of acceleration;

 

No Release or Waiver.  No instrument of release or waiver has been executed in
connection with any Purchased Eligible Loan, and neither the related Mortgage
nor the Mortgagor has been released, in whole or in part, except in connection
with an assumption agreement which has been approved by the primary mortgage
guaranty insurer, if any, and which has been delivered to the Custodian;

 

Appraisal.  Each Purchased Eligible Loan was originated based upon an appraisal
which complies with the requirements set forth in the FDIC Improvement Act of
1991.

 

No Hazardous Substances.  There do not exist any hazardous substances, hazard
wastes or solid wastes, as such terms are defined in the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act of 1976, or other federal, state or local environmental
legislation on any mortgaged property that would give rise to a cause of action
under such legislation;

 

Seller Licensed.  The relevant Seller was properly licensed or otherwise
authorized, to the extent required by applicable law, to purchase and sell each
Purchased Eligible Loan; and the consummation of the transactions herein
contemplated, including, without limitation, the

 

5

--------------------------------------------------------------------------------


 

ownership of the Purchased Eligible Loans by the relevant Seller, will not
violate such laws; and each other party that has had any interest in the
Purchased Eligible Loan, whether as a lender, broker, servicer, mortgagee,
assignee, pledgee or otherwise, is (or, during the period in which such party
had such interest, was) (A) in compliance with all applicable licensing
requirements of the laws of the state where the property securing the related
Mortgagee is located, and (B) (1) organized under the laws of such state, or
(2) qualified to do business in such state, or (3) a federal savings and loan
association or national bank, or a Federal Home Loan Bank or a savings bank
having principal offices in such state, or (4) not doing business in such state;

 

Ground Lease.  With respect to any property securing the related Mortgage which
is subject to a ground lease (i) the current ground lessor has been identified
and all ground rents which have previously become due and owing have been paid;
(ii) the ground lease term extends, or is automatically renewable, beyond the
maturity date of the related Purchased Eligible Loan; (iii) the ground lease has
been duly executed and recorded; (iv) the amount of the ground rent and any
increases therein are clearly identified in the lease and are for predetermined
amounts at predetermined times; (v) the ground rent payment is included in the
mortgagor’s monthly payment as an expense item in determining the qualification
of the mortgagor for such Eligible Loan; (vi) Buyer has the right to cure
defaults on the ground lease; and (vii) the terms and conditions of the
leasehold do not prevent the free and absolute marketability of the mortgaged
property;

 

No Buydown Loans.  No Purchased Eligible Loan is subject to a temporary rate
reduction pursuant to a buydown program;

 

Interest Accrual.  Each Purchased Eligible Loan accrues interest based upon a
year of 360 days with twelve 30-day months; and

 

No High Cost or Predatory Loans.  None of the Eligible Loans are (a) Eligible
Loans subject to 12 CFR Part 226.31, 12 CFR Part 226.32 or 226.34 of Regulation
Z, the regulation implementing TILA, which implements the Home Ownership and
Equity Protection Act of 1994, as amended, or (b) classified and/or defined, as
a “high cost”, “threshold”, “predatory” or “covered” loan (or a similarly
classified loan using different terminology under a law imposing additional
legal liability for mortgage loans having high interest rates, points and/or
fees) under any other applicable state, federal or local law, regulation or
ordinance.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Pledge”) is executed as of June 24, 2010, by and
between SYNERGY CAPITAL MORTGAGE CORP. and EXCEL MORTGAGE SERVICING, INC. (each
a “Seller” and, collectively, the “Sellers”), and EAST WEST BANK (“Bank”).

 

RECITALS

 

A.                                   Bank has agreed with Sellers pursuant to
that certain Master Repurchase Agreement (the “Agreement”) dated June 24, 2010,
to purchase from Sellers certain Mortgage Loans defined as Eligible Loans, such
terms being defined in the Agreement, whose other defined terms shall also apply
to this Pledge.

 

B.                                     As partial consideration for Bank
entering into the Agreement and purchasing Eligible Loans, each Seller has
agreed to assign and pledge to Bank and grant Bank a security interest in and to
certain deposit accounts described herein.

 

NOW, THEREFORE, for and in consideration of the matters set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Each Seller does hereby assign and pledge as collateral for the purpose of
securing the performance by Sellers of all of Seller’s obligations under the
Agreement all right, title and interest of Sellers in and to the following
deposit accounts maintained with Buyer:  (a) an interest bearing account to
satisfy Sellers’ obligation to maintain on deposit with Buyer certain amounts
required under the Agreement (the “Cash Collateral Account”), and (b) two non
interest bearing accounts to receive the proceeds of any funds to which a Seller
is entitled upon the sale by Seller of repurchased Eligible Loans to Approved
Takeout Investors or otherwise to receive payments or other amounts due from any
Seller to Buyer (the “Settlement Accounts”) (hereinafter collectively called the
“Accounts”), which are more particularly described as follows:

 

(a)                                  Cash Collateral Account — Bank account
number: CD 178038725

(b)                                 Excel Settlement Account—Bank account
number: 8003001248

(c)                                  Synergy Settlement Account—Bank account
number: 8003001313

 

Each Account will be a blocked account.  Should an Event of Default occur under
the Agreement then Bank may enforce this Pledge in any manner provided by law
and charge all or any portion of any sums owing under the Agreement for any
reason as provided under the Agreement or herein, to the extent of the
withdrawal value of said Accounts.  Should such Event of Default occur, Bank may
proceed against the Accounts without exhausting its remedies against any parties
liable under the Agreement or against any other security therefor whether in
court, by foreclosure, or otherwise, and this Pledge may be enforced and all
sums due under said Agreement or under the instruments executed in connection
therewith shall be charged to the

 

1

--------------------------------------------------------------------------------


 

aforesaid withdrawal value of such pledged Accounts to the extent thereof and
the Sellers shall be jointly and severally liable for the excess, if any.

 

Sellers shall maintain said Accounts with Bank for the full term of this Pledge.

 

Nothing in the foregoing paragraph shall be construed as requiring Bank to
enforce this Pledge.  Bank’s failure to do so on one or more occasions shall not
affect Bank’s right so to do; nor will enforcement of such Pledge for less than
the full value of the said pledged Accounts impair the effectiveness of the
Pledge as to the remaining value thereof.  Bank may elect to enforce its right
under the Agreement without resort to the remedies provided in this instrument;
in such event the terms of the other documents alone referred to above shall be
controlling and no provision hereof shall be construed as requiring Bank to
perform any condition precedent to the enforcement of the Agreement and the
documents executed in connection therewith against any and all parties thereto.

 

However, Bank expressly agrees that at such times as the obligations of Sellers
under the Agreement have been performed and satisfied without the necessity of
Bank exercising its rights hereunder or under the Agreement and any related
documents, and no defense against the obligations under the Agreement or adverse
claims of ownership to any such security is being asserted, then the Bank shall
waive enforcement of this Pledge as to any amounts available in said Accounts in
excess of Sellers’ outstanding obligations to Buyer under the Agreement.

 

From and after the occurrence of an Event of Default under the Agreement or
default under any other documents executed in connection therewith, each Seller
authorizes Bank, at Bank’s option, to collect and receipt for any and all sums
becoming due upon the pledged Accounts, such sums to be held by Bank without
liability for interest thereon and applied toward the performance of Sellers’
obligations under the Agreement and any other documents executed in connection
therewith hereby secured.  Bank shall have the full control of the pledged
Accounts until they are released in accordance herewith.

 

Bank, in addition to the rights and remedies provided for in the preceding
paragraphs, shall have all the rights and remedies of a secured party under the
Uniform Commercial Code of California and Bank shall be entitled to avail itself
of all such other rights and remedies as may now or hereafter exist at law or in
equity for the performance of all obligations under the Agreement and the
foreclosure of the security interest created hereby and the resort to any remedy
provided hereunder or provided by the Uniform Commercial Code of California, or
by any other law of California, shall not prevent the concurrent employment of
any other appropriate remedy or remedies.

 

Bank may remedy any Event of Default, without waiving same, or may waive any
Event of Default without waiving any prior or subsequent Event of Default.

 

The security interest herein created shall not be affected by or affect any
other security taken for the performance of obligations under the Agreement
hereby secured, or any part thereof, and any extensions may be made for the
performance of such obligations without affecting the priority of this pledge or
the validity thereof with reference to any third party, and

 

2

--------------------------------------------------------------------------------


 

Bank or its successors shall not be limited by any election of remedies if it
chooses to foreclose this security interest by suit.

 

Each Seller further represents to and covenants and agrees with Bank that such
Seller will at any time or from time to time, upon the written request of Bank,
execute and deliver such further documents and do such other acts and things as
Bank may specify for the purpose of further assurance and of effecting the
purposes of this Pledge, and otherwise do any and all things and acts whatsoever
which Bank may request in order to perfect this Pledge.

 

The law governing this Pledge shall be the Uniform Commercial Code as adopted in
California and other applicable laws of the State of California, and this Pledge
shall be performable in Los Angeles County, California.  All terms used herein
which are defined in the Uniform Commercial Code of California shall have the
same meaning herein as in said Code.

 

If any clause or provision of this Pledge is illegal, invalid, or unenforceable,
under present or future laws effective during the term hereof, then it is the
intention of the parties hereto that the remainder of this Pledge shall not be
affected thereby, and it is also the intention of the parties hereto that in
lieu of each clause or provision that is illegal, invalid or unenforceable,
there be added as a part of this Pledge a clause or provision as similar in
terms to such illegal, invalid or unenforceable clause or provision as may be
possible and be legal, valid and enforceable.

 

The Accounts evidencing such Pledge are delivered herewith or are authorized to
be held by Bank.

 

The term of this Pledge shall begin on the date hereof and shall expire upon the
occurrence of (i) the termination of the Agreement, and (ii) the full and final
satisfaction of all obligations of Sellers under the Agreement.

 

SELLER:

 

 

 

SYNERGY CAPITAL MORTGAGE CORP.

 

 

 

 

By

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

 

SELLER:

 

 

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

By

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

3

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

EAST WEST BANK

 

By

/s/ Robert Lo

 

Name:

Robert Lo

 

Title:

SVP

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GUARANTY AGREEMENT

 

1.             FOR VALUE RECEIVED, the undersigned INTEGRATED REAL ESTATE
SERVICE CORP., a California corporation (hereinafter called “Guarantor”, whether
one or more), hereby jointly and severally (if more than one), unconditionally,
absolutely and irrevocably guarantees the full and timely payment and
performance of each and every covenant, agreement, undertaking and obligation
(collectively the “Obligations”) made by SYNERGY CAPITAL MORTGAGE CORP. and
EXCEL MORTGAGE SERVICING, INC. (collectively, the “Obligor”) to or for the
benefit of EAST WEST BANK (“Bank”), as set forth in that certain Master
Repurchase Agreement (the “Agreement”), dated June 24, 2010, executed by Obligor
and Bank, relating to the purchase and repurchase of interests in various
mortgage loans, as said Agreement may be amended from time to time.

 

2.             Guarantor expressly waives diligence on the part of said Bank in
the collection or enforcement of the Obligations, whether fixed or contingent,
and waives presentment, protest, notice of protest, dishonor, notice of
acceptance of this Guaranty, notice of non-performance, demands for performance
and approval of any modifications, renewals or extensions of the Obligations
that may be granted to the Obligor.  Bank shall be under no obligation to notify
any of the Guarantors of its acceptance of this Guaranty, nor of any advances
made or credit extended or participations purchased on the faith hereof, nor of
the failure of said Obligor to pay and perform the Obligations, nor to use
diligence in preserving the liability of any entity or person on said
Obligations whether fixed or contingent, nor in bringing suit to enforce
collection or enforcement of the Obligations secured by this Guaranty, nor of
notice of any instruments now or hereafter executed in favor of Bank evidencing
or securing said indebtedness.  Guarantor individually and severally further
agrees to pay reasonable attorney’s fees and litigation costs and expenses
should this Guaranty be placed in the hands of an attorney for enforcement, or
should it be enforced through any court.

 

3.             Guarantor agrees that this is a continuing Guaranty, but shall be
limited to the Obligations as described in Paragraph 1 above together with any
modifications, revisions, extensions or any expenses incurred in connection
therewith, and that it may be enforced by Bank without first resorting to or
exhausting any security or collateral, or without first having exhausted other
rights and remedies of Bank against Obligor.  Further, Bank shall not be
required to exhaust its remedies against accommodation makers, sureties and
endorsers or any other guarantors.  Pursuit by Bank of any of its remedies shall
not impair this Guaranty and shall not be deemed an election of remedies.  To
the extent permitted by law, Guarantor waives the benefit of any statute of
limitation affecting Guarantor’s liability hereunder or the manner or mode of
enforcement thereof.

 

4.             Guarantor consents, without affecting Guarantor’s liability to
Bank hereunder, that the Bank may, without notice to or consent of Guarantor,
upon such terms as it may deem advisable, (a) modify the Obligations by
modification of the Agreement, (b) purchase Mortgage Loans pursuant to the
Agreement, thus increasing the Obligations, or (c) settle or compromise any
claim of the Bank against the Obligor, or against any other person, firm or
corporation.

 

1

--------------------------------------------------------------------------------


 

Guarantor hereby ratifies and affirms any such modification, participations,
settlement or compromise; and waives all defenses, counterclaims or offsets
which the Guarantor might have by reason thereof.  Notwithstanding anything to
the contrary contained herein, in any other Transaction Document or in any other
agreement between Guarantor and the Bank, the Bank shall not have a right of
offset or set off or any other right to assert ownership of, or control or
dominion over, any Guarantor balances or deposits held by or deposited with the
Bank or any Affiliate of the Bank.

 

5.             If any or all of the Obligations hereby guaranteed be secured,
Guarantor agrees that the Bank may from time to time, at its discretion, with or
without valuable consideration, allow release, surrender, substitution,
exchange, subordination, loss or withdrawal of security or collateral, and
should the Obligor execute in favor of said Bank any collateral agreement, the
exercise by the Bank of any right conferred upon it in said agreement shall be
wholly discretionary with the Bank, and such exercise of, or failure to exercise
such right shall in no way impair or diminish the obligations of Guarantor
hereunder.  Bank may, without in any manner impairing or diminishing the
obligations of the Guarantor hereunder, elect to pursue any available remedy
against Obligor or against any security held by Bank, whether or not the
exercise by Bank of any such remedy shall result in loss to Guarantor of any
right of subrogation or right to proceed against Obligor for reimbursement.

 

6.             In the event Obligor is a corporation, joint stock association or
partnership, or is hereafter incorporated; if the Obligations at any time
hereafter exceed the amount permitted by law, if the Obligations are at any time
hereafter deemed to be usurious, or Obligor is not liable because the act of
creating the Obligations are ultra vires, or the officers or persons creating
same acted in excess of their authority, and for these reasons the Obligations
to the Bank which Guarantor agreed to pay cannot be enforced against Obligor,
such facts shall in no manner affect Guarantor’s liability hereunder, but
Guarantor shall be liable hereunder, notwithstanding that Obligor is not liable
for such Obligations, and to the same extent as Guarantor would have been if the
Obligations of the Obligor had been enforceable against it.

 

7.             Guarantor further agrees that this Guaranty shall not be
discharged, impaired or affected by (a) the transfer by the Obligor of all or
any portion of the Mortgage Loans contemplated by the Agreement, or (b) any
defense (other than the full payment of the Obligations hereby guaranteed in
accordance with the terms hereof) that the Guarantor may or might have as to
Guarantor’s respective undertakings, liabilities and obligations hereunder, each
and every such defense being hereby waived by the undersigned Guarantor.

 

8.             Should the status of Obligor change, this Guaranty shall continue
and also cover the Obligations of Obligor under the new status, according to the
terms hereof guaranteeing the Obligations of the original Obligor.

 

9.             Guarantor waives any defense arising by reason of any disability
or other defense of the Obligor or by reason of the cessation from any cause
whatsoever of the liability of Obligor.  Until all the Obligations of the
Obligor to Bank shall have been paid in full, Guarantor shall have no right of
subrogation, and waives any right to enforce any remedy which Bank now has or
may hereafter have against the Obligor; and Guarantor waives any benefit of, and
any right to participate in, any security now or hereafter held by Bank.

 

2

--------------------------------------------------------------------------------


 

10.           This Guaranty shall remain and continue in full force and effect
notwithstanding the institution by or against the Obligor of bankruptcy,
reorganization, readjustment, receivership or insolvency proceedings of any
nature, or the disaffirmation of the said Obligations in any such proceedings,
or otherwise.

 

11.           In the event any payment made by Obligor to Bank with respect to
the Obligations is held to constitute a preference under the U.S. Bankruptcy
Code, or if for any other reason Bank is required to refund such payment or pay
the amount thereof to any other party, such a payment shall not constitute a
release of Guarantor from any liability hereunder, but Guarantor agrees to pay
such amount to Bank upon demand.

 

12.           In the event any or all of the Guarantors are corporations, each
such Guarantor warrants and represents that it has authority to execute and
deliver this Guaranty and agrees that it will do all things necessary to
preserve and keep in full force and effect its existence, franchises, rights and
privileges as a business or stock corporation under the laws of the state of its
incorporation.

 

13.           To the extent permitted by law, Guarantor expressly waives and
relinquishes all rights and remedies of suretyship, including, but not limited
to, all rights and remedies provided under sections 2787 through 2856 of the
Civil Code of the State of California.

 

14.           This Guaranty is for the benefit of Bank, its successors and
assigns, and in the event of an assignment by the Bank, its successors or
assigns, of the Obligations, or any part thereof, the rights and benefits
hereunder shall be transferred with such Obligations without further act on the
part of Bank and without notice to Guarantor.

 

15.           Suit may be brought against the Guarantor or against any other
guarantor without impairing the rights of Bank, its successors or assigns,
against any guarantor, and the Bank may compromise or settle with any guarantor
for such sum or sums as it may see fit and release such guarantor from all
further liability to Bank for the Obligations without impairing the right of the
Bank to demand and collect the balance of the Obligations from other guarantors
not so released; but it is agreed, however, that such compromise, settlement and
release shall in no way impair the rights of the guarantors as among themselves.

 

16.           In the event of the death of any Guarantor hereunder, the
obligation of the deceased shall continue in full force and effect against his
or her estate or beneficiaries as to all Obligations which shall have been
created or incurred by the Obligor prior to the time when the Bank shall have
received notice, in writing, of such death; and this Guaranty shall from the
date of such death as to all Obligations created, incurred or arising after such
death remain and continue in full force as a Guaranty by the surviving
guarantors.

 

17.           Guarantor, individually and severally, expressly agrees that this
contract is performable in the Los Angeles County, California.

 

18.           The invalidity or unenforceability in any particular circumstances
of any provision of this Guaranty shall not extend beyond such provision or such
circumstances, and no other provision of this instrument shall be affected
thereby.

 

3

--------------------------------------------------------------------------------


 

19.           Guarantor acknowledges and agrees that Guarantor has received and
reviewed a copy of the Agreement and all other documents executed in connection
with the Agreement.

 

20.           Any notice or demand required hereunder shall be deemed to be
delivered when deposited in the United States mail, postage prepaid, certified
mail, return receipt requested, addressed to Guarantor or Bank, as the case may
be, at the address set out in the Agreement for the Bank and as set forth below
for Guarantor or at such other address as such party may hereafter deliver in
accordance herewith.  Any other method of delivery or demand shall be effective
only when actually received by the recipient thereof. If and when included
within the term “Guarantor” or “Bank” there are more than one person, all shall
jointly arrange among themselves for their joint execution and delivery of a
notice to the other specifying some person at some specific address for the
receipt of all notices, demands, payments or other documents.  All persons
included within the terms “Guarantor” or “Bank”, respectively, shall be bound by
notices, demands, payments and documents given in accordance with the provisions
of this Paragraph to the same extent as if each had received such notice,
demand, payment or document.

 

21.           To the extent permitted by law, Guarantor further hereby waives
and agrees not to assert or take advantage of:

 

a.             Any right to require Bank to proceed against Obligor or (if
Obligor is a limited liability company) any members of Obligor or any other
indemnitor or guarantor of the indebtedness and obligations guaranteed hereby or
any other person or to proceed against or exhaust any security held by Bank at
any time or to pursue any other remedy in Bank’s power or under any other
agreement before proceeding against any Guarantor hereunder;

 

b.             (i) any defense based upon an election of remedies by Bank, even
though such election destroys or otherwise impairs the subrogation rights of
Guarantor or the right of Guarantor (after payment of the obligations guaranteed
by Guarantor under this Guaranty) to proceed against Obligor for reimbursement,
or both, and (ii) any and all rights or defenses Guarantor may have by reason of
protection afforded to Obligor with respect to any of the obligations of
Guarantor under this Guaranty pursuant to the antideficiency or other laws of
the State of California limiting or discharging Obligor’s indebtedness;

 

c.             Any right or claim or right to cause a marshaling of the assets
of Guarantor;

 

d.             Any duty on the part of Bank to disclose to Guarantor any facts
Bank may now or hereafter know about Obligor, regardless of whether Bank has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intended to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Obligor and of any
and all circumstances bearing on the risk that liability may be incurred by
Guarantor

 

e.             Any lack of notice of disposition or of manner of disposition of
any collateral;

 

4

--------------------------------------------------------------------------------


 

f.              Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Transaction Documents;

 

g.             Any deficiencies in the collateral or any deficiency in the
ability of Bank to collect or to obtain performance from any persons or entities
now or hereafter liable for the payment and performance of any obligation hereby
guaranteed;

 

h.             Any assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
Obligor) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Bank to enforce any of its rights, whether now or hereafter required, which Bank
may have against Guarantor or the collateral;

 

i.              Any modifications of the Transaction Documents or any obligation
of Obligor by operation of law or by action of any court, whether pursuant to
the Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise;

 

j.              Any action, occurrence, event or matter consented to by
Guarantor under Section 20(d) hereof, under any other provision hereof, or
otherwise;

 

k.             Any and all benefits and defenses under California Civil Code
Section 2810;

 

l.              Any and all benefits and defenses under California Civil Code
Section 2809;

 

m.            All principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guaranty.  By doing so,
Guarantor agrees that Guarantor’s obligations shall not be affected by any
circumstances, whether or not referred to in this Guaranty, which might
otherwise constitute a legal or equitable discharge of a surety or guarantor;
and

 

o.             Any right of discharge under any and all statutes or other laws
relating to guarantors or sureties and any other rights of sureties and
guarantors thereunder.

 

Guarantor understands that the exercise by Bank of certain rights and remedies
contained in the Transaction Documents may affect or eliminate Guarantor’s right
of subrogation against Obligor and that Guarantor may therefore incur a
partially or totally nonreimbursable liability under this Guaranty. 
Nevertheless, Guarantor hereby authorizes and empowers Bank to exercise, in its
sole and absolute discretion, any right or remedy, or any combination thereof,
which may then be available, since it is the intent and purpose of Guarantor
that the obligations under this Guaranty shall be absolute, independent and
unconditional under any and all circumstances.

 

In accordance with Section 2856 of the California Civil Code, Guarantor also
waives any right or defense based upon an election of remedies by Bank , even
though

 

5

--------------------------------------------------------------------------------


 

such election destroys or otherwise impairs the subrogation rights of Guarantor
or the rights of Guarantor (after payment of the obligations guaranteed by
Guarantor under this Guaranty) to proceed against Obligor for reimbursement, or
both.

 

In accordance with Section 2856 of the California Civil Code, Guarantor waives
any and all other rights and defenses available to Guarantor by reason of
Sections 2787 through 2856, inclusive, of the California Civil Code, including
any and all rights or defenses Guarantor may have by reason of protection
afforded to Obligor with respect to any of the obligations of Guarantor under
this Guaranty pursuant to the antideficiency or other laws of the State of
California limiting or discharging Obligor’s indebtedness.  Likewise, Guarantor
waives any and all rights and defenses available to Guarantor under California
Civil Code Sections 2899 and 3433

 

Guarantor shall have no right of, and hereby waives any claim for, subrogation,
reimbursement, indemnification, and contribution against Obligor and against any
general partner, member or other constituent of Obligor, and against any other
person or any collateral or security for the indebtedness (including without
limitation any such rights pursuant to Sections 2847 and 2848 of the California
Civil Code), until the indebtedness has been indefeasibly paid and satisfied in
full and all outstanding obligations owed to Bank under the Transaction
Documents have been fully performed.

 

EXECUTED effective as of the 24th day of June, 2010.

 

INTEGRATED REAL ESTATE SERVICE CORP.

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

GUARANTOR ADDRESS FOR NOTICE

 

Integrated Real Estate Service Corp.
19500 Jamboree Road
Irvine, CA  92612
Attention:  Ron Morrison, Executive Vice President and General Counsel
Telephone:  949-475-3942
Facsimile:  949-708-6208
Email:  ron.morrison@impaccompanies.com

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

State of California

 

County of Orange

 

On                       , before me,
                                                                     ,
personally appeared                            , who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

[SEAL]

[Signature of Notary]

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Date:

 

Name
Address
City, State
Attention:  Correspondent Lending

 

Re:  Bailment Letter Agreement

 

Dear Sir or Madam:

 

In connection with the proposed acquisition by                     
(“Purchaser”) of the mortgage loans identified on the mortgage loan schedule
attached hereto as Exhibit A (the “Mortgage Loans”),                     
(“Bailee”) hereby acknowledges its receipt from East West Bank of mortgage loan
files (each a “Mortgage Loan File”) with respect to each of the Mortgage Loans. 
Each Mortgage Loan File contains mortgage loan documents, including an original
mortgage note endorsed in blank by the last holder of such mortgage note.

 

Bailee hereby agrees to act, with respect to each of the Mortgage Loan Files, as
the custodian and bailee for East West Bank prior to the sale of the Mortgage
Loans to the Purchaser, and to hold the Mortgage Loan Files solely for the
purpose of reviewing the Mortgage Loan Files on behalf of the Purchaser.

 

Upon the written direction of East West Bank, if the Purchaser fails to purchase
one or more of the Mortgage Loans from East West Bank, Bailee shall promptly
redeliver the related Mortgage Loan Files to East West Bank.  Such redelivery
shall be at the sole cost and expense of the Purchaser.

 

Bailee hereby agrees to indemnify East West Bank and hold it harmless against
any and all losses, damages, penalties, fines forfeitures, reasonable and
necessary legal fees and related costs, judgments and other costs and expenses
resulting from, the loss of, or damage to, any documents held under any Mortgage
Loan File during the period such Mortgage Loan file is held by Bailee or in
connection with the redelivery thereof by Bailee to East West Bank.

 

Upon its receipt of written confirmation from East West Bank that the Purchaser
has paid East West Bank the purchase price for the Mortgage Loans and that such
purchase price is in an amount not less than $                  , the Mortgage
Loan files shall be released to Bailee for the benefit of the Purchaser and East
West Bank’s security interest therein shall be deemed released.

 

Except to the extent specifically provided hereunder, prior to the payment of
the purchase price for the Mortgage Loans by the Purchaser, Bailee shall not
honor any communications from any third party relating to the Mortgage Loan
Files, or deliver the Mortgage Loan Files to any third party, without the prior
written consent of East West Bank.

 

Please send all loan proceeds in accordance with the following wire
instructions:

 

1

--------------------------------------------------------------------------------


 

Bank:

 

 

ABA:

 

 

Acct.:

 

 

Acct. Name:

 

 

Attn.:

 

 

 

REFERENCE:

 

Contact Info.:

 

Please confirm that the foregoing specifies the terms of our agreement by
signing and faxing the enclosed copy of this letter to East West Bank, facsimile
number             .

 

Very truly yours,

 

East West Bank

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

Confirmed and Agreed to:

 

 

 

[BAILEE]

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MORTGAGE LOAN SCHEDULE

 

Loan Number

 

Borrowers

 

Loan Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Pledge”) is executed as of June 24, 2010, by and
between SYNERGY CAPITAL MORTGAGE CORP. and EXCEL MORTGAGE SERVICING, INC. (each
a “Seller” and, collectively, the “Sellers”), and EAST WEST BANK (“Bank”).

 

RECITALS

 

A.            Bank has agreed with Sellers pursuant to that certain Master
Repurchase Agreement (the “Agreement”) dated June 24, 2010, to purchase from
Sellers certain Mortgage Loans defined as Eligible Loans, such terms being
defined in the Agreement, whose other defined terms shall also apply to this
Pledge.

 

B.            As partial consideration for Bank entering into the Agreement and
purchasing Eligible Loans, each Seller has agreed to assign and pledge to Bank
and grant Bank a security interest in and to certain deposit accounts described
herein.

 

NOW, THEREFORE, for and in consideration of the matters set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Each Seller does hereby assign and pledge as collateral for the purpose of
securing the performance by Sellers of all of Seller’s obligations under the
Agreement all right, title and interest of Sellers in and to the following
deposit accounts maintained with Buyer:  (a) an interest bearing account to
satisfy Sellers’ obligation to maintain on deposit with Buyer certain amounts
required under the Agreement (the “Cash Collateral Account”), and (b) two non
interest bearing accounts to receive the proceeds of any funds to which a Seller
is entitled upon the sale by Seller of repurchased Eligible Loans to Approved
Takeout Investors or otherwise to receive payments or other amounts due from any
Seller to Buyer (the “Settlement Accounts”) (hereinafter collectively called the
“Accounts”), which are more particularly described as follows:

 

(a)           Cash Collateral Account — Bank account number: CD 178038725

(b)           Excel Settlement Account—Bank account number: 8003001248

(c)           Synergy Settlement Account—Bank account number: 8003001313

 

Each Account will be a blocked account.  Should an Event of Default occur under
the Agreement then Bank may enforce this Pledge in any manner provided by law
and charge all or any portion of any sums owing under the Agreement for any
reason as provided under the Agreement or herein, to the extent of the
withdrawal value of said Accounts.  Should such Event of Default occur, Bank may
proceed against the Accounts without exhausting its remedies against any parties
liable under the Agreement or against any other security therefor whether in
court, by foreclosure, or otherwise, and this Pledge may be enforced and all
sums due under said Agreement or under the instruments executed in connection
therewith shall be charged to the aforesaid withdrawal value of

 

1

--------------------------------------------------------------------------------


 

such pledged Accounts to the extent thereof and the Sellers shall be jointly and
severally liable for the excess, if any.

 

Sellers shall maintain said Accounts with Bank for the full term of this Pledge.

 

Nothing in the foregoing paragraph shall be construed as requiring Bank to
enforce this Pledge.  Bank’s failure to do so on one or more occasions shall not
affect Bank’s right so to do; nor will enforcement of such Pledge for less than
the full value of the said pledged Accounts impair the effectiveness of the
Pledge as to the remaining value thereof.  Bank may elect to enforce its right
under the Agreement without resort to the remedies provided in this instrument;
in such event the terms of the other documents alone referred to above shall be
controlling and no provision hereof shall be construed as requiring Bank to
perform any condition precedent to the enforcement of the Agreement and the
documents executed in connection therewith against any and all parties thereto.

 

However, Bank expressly agrees that at such times as the obligations of Sellers
under the Agreement have been performed and satisfied without the necessity of
Bank exercising its rights hereunder or under the Agreement and any related
documents, and no defense against the obligations under the Agreement or adverse
claims of ownership to any such security is being asserted, then the Bank shall
waive enforcement of this Pledge as to any amounts available in said Accounts in
excess of Sellers’ outstanding obligations to Buyer under the Agreement.

 

From and after the occurrence of an Event of Default under the Agreement or
default under any other documents executed in connection therewith, each Seller
authorizes Bank, at Bank’s option, to collect and receipt for any and all sums
becoming due upon the pledged Accounts, such sums to be held by Bank without
liability for interest thereon and applied toward the performance of Sellers’
obligations under the Agreement and any other documents executed in connection
therewith hereby secured.  Bank shall have the full control of the pledged
Accounts until they are released in accordance herewith.

 

Bank, in addition to the rights and remedies provided for in the preceding
paragraphs, shall have all the rights and remedies of a secured party under the
Uniform Commercial Code of California and Bank shall be entitled to avail itself
of all such other rights and remedies as may now or hereafter exist at law or in
equity for the performance of all obligations under the Agreement and the
foreclosure of the security interest created hereby and the resort to any remedy
provided hereunder or provided by the Uniform Commercial Code of California, or
by any other law of California, shall not prevent the concurrent employment of
any other appropriate remedy or remedies.

 

Bank may remedy any Event of Default, without waiving same, or may waive any
Event of Default without waiving any prior or subsequent Event of Default.

 

The security interest herein created shall not be affected by or affect any
other security taken for the performance of obligations under the Agreement
hereby secured, or any part thereof, and any extensions may be made for the
performance of such

 

2

--------------------------------------------------------------------------------


 

obligations without affecting the priority of this pledge or the validity
thereof with reference to any third party, and Bank or its successors shall not
be limited by any election of remedies if it chooses to foreclose this security
interest by suit.

 

Each Seller further represents to and covenants and agrees with Bank that such
Seller will at any time or from time to time, upon the written request of Bank,
execute and deliver such further documents and do such other acts and things as
Bank may specify for the purpose of further assurance and of effecting the
purposes of this Pledge, and otherwise do any and all things and acts whatsoever
which Bank may request in order to perfect this Pledge.

 

The law governing this Pledge shall be the Uniform Commercial Code as adopted in
California and other applicable laws of the State of California, and this Pledge
shall be performable in Los Angeles County, California.  All terms used herein
which are defined in the Uniform Commercial Code of California shall have the
same meaning herein as in said Code.

 

If any clause or provision of this Pledge is illegal, invalid, or unenforceable,
under present or future laws effective during the term hereof, then it is the
intention of the parties hereto that the remainder of this Pledge shall not be
affected thereby, and it is also the intention of the parties hereto that in
lieu of each clause or provision that is illegal, invalid or unenforceable,
there be added as a part of this Pledge a clause or provision as similar in
terms to such illegal, invalid or unenforceable clause or provision as may be
possible and be legal, valid and enforceable.

 

The Accounts evidencing such Pledge are delivered herewith or are authorized to
be held by Bank.

 

The term of this Pledge shall begin on the date hereof and shall expire upon the
occurrence of (i) the termination of the Agreement, and (ii) the full and final
satisfaction of all obligations of Sellers under the Agreement.

 

SELLER:

 

SYNERGY CAPITAL MORTGAGE CORP.

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

SELLER:

 

 

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

3

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

EAST WEST BANK

By:

/s/ Robert Lo

 

Name:

Robert Lo

 

Title:

SVP

 

 

4

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

1.             FOR VALUE RECEIVED, the undersigned INTEGRATED REAL ESTATE
SERVICE CORP., a California corporation (hereinafter called “Guarantor”, whether
one or more), hereby jointly and severally (if more than one), unconditionally,
absolutely and irrevocably guarantees the full and timely payment and
performance of each and every covenant, agreement, undertaking and obligation
(collectively the “Obligations”) made by SYNERGY CAPITAL MORTGAGE CORP. and
EXCEL MORTGAGE SERVICING, INC. (collectively, the “Obligor”) to or for the
benefit of EAST WEST BANK (“Bank”), as set forth in that certain Master
Repurchase Agreement (the “Agreement”), dated June 24, 2010, executed by Obligor
and Bank, relating to the purchase and repurchase of interests in various
mortgage loans, as said Agreement may be amended from time to time.

 

2.             Guarantor expressly waives diligence on the part of said Bank in
the collection or enforcement of the Obligations, whether fixed or contingent,
and waives presentment, protest, notice of protest, dishonor, notice of
acceptance of this Guaranty, notice of non-performance, demands for performance
and approval of any modifications, renewals or extensions of the Obligations
that may be granted to the Obligor.  Bank shall be under no obligation to notify
any of the Guarantors of its acceptance of this Guaranty, nor of any advances
made or credit extended or participations purchased on the faith hereof, nor of
the failure of said Obligor to pay and perform the Obligations, nor to use
diligence in preserving the liability of any entity or person on said
Obligations whether fixed or contingent, nor in bringing suit to enforce
collection or enforcement of the Obligations secured by this Guaranty, nor of
notice of any instruments now or hereafter executed in favor of Bank evidencing
or securing said indebtedness.  Guarantor individually and severally further
agrees to pay reasonable attorney’s fees and litigation costs and expenses
should this Guaranty be placed in the hands of an attorney for enforcement, or
should it be enforced through any court.

 

3.             Guarantor agrees that this is a continuing Guaranty, but shall be
limited to the Obligations as described in Paragraph 1 above together with any
modifications, revisions, extensions or any expenses incurred in connection
therewith, and that it may be enforced by Bank without first resorting to or
exhausting any security or collateral, or without first having exhausted other
rights and remedies of Bank against Obligor.  Further, Bank shall not be
required to exhaust its remedies against accommodation makers, sureties and
endorsers or any other guarantors.  Pursuit by Bank of any of its remedies shall
not impair this Guaranty and shall not be deemed an election of remedies.  To
the extent permitted by law, Guarantor waives the benefit of any statute of
limitation affecting Guarantor’s liability hereunder or the manner or mode of
enforcement thereof.

 

4.             Guarantor consents, without affecting Guarantor’s liability to
Bank hereunder, that the Bank may, without notice to or consent of Guarantor,
upon such terms as it may deem advisable, (a) modify the Obligations by
modification of the Agreement, (b) purchase Mortgage Loans pursuant to the
Agreement, thus increasing the Obligations, or (c) settle or compromise any
claim of the Bank against the Obligor, or against any

 

1

--------------------------------------------------------------------------------


 

other person, firm or corporation.  Guarantor hereby ratifies and affirms any
such modification, participations, settlement or compromise; and waives all
defenses, counterclaims or offsets which the Guarantor might have by reason
thereof.  Notwithstanding anything to the contrary contained herein, in any
other Transaction Document or in any other agreement between Guarantor and the
Bank, the Bank shall not have a right of offset or set off or any other right to
assert ownership of, or control or dominion over, any Guarantor balances or
deposits held by or deposited with the Bank or any Affiliate of the Bank.

 

5.             If any or all of the Obligations hereby guaranteed be secured,
Guarantor agrees that the Bank may from time to time, at its discretion, with or
without valuable consideration, allow release, surrender, substitution,
exchange, subordination, loss or withdrawal of security or collateral, and
should the Obligor execute in favor of said Bank any collateral agreement, the
exercise by the Bank of any right conferred upon it in said agreement shall be
wholly discretionary with the Bank, and such exercise of, or failure to exercise
such right shall in no way impair or diminish the obligations of Guarantor
hereunder.  Bank may, without in any manner impairing or diminishing the
obligations of the Guarantor hereunder, elect to pursue any available remedy
against Obligor or against any security held by Bank, whether or not the
exercise by Bank of any such remedy shall result in loss to Guarantor of any
right of subrogation or right to proceed against Obligor for reimbursement.

 

6.             In the event Obligor is a corporation, joint stock association or
partnership, or is hereafter incorporated; if the Obligations at any time
hereafter exceed the amount permitted by law, if the Obligations are at any time
hereafter deemed to be usurious, or Obligor is not liable because the act of
creating the Obligations are ultra vires, or the officers or persons creating
same acted in excess of their authority, and for these reasons the Obligations
to the Bank which Guarantor agreed to pay cannot be enforced against Obligor,
such facts shall in no manner affect Guarantor’s liability hereunder, but
Guarantor shall be liable hereunder, notwithstanding that Obligor is not liable
for such Obligations, and to the same extent as Guarantor would have been if the
Obligations of the Obligor had been enforceable against it.

 

7.             Guarantor further agrees that this Guaranty shall not be
discharged, impaired or affected by (a) the transfer by the Obligor of all or
any portion of the Mortgage Loans contemplated by the Agreement, or (b) any
defense (other than the full payment of the Obligations hereby guaranteed in
accordance with the terms hereof) that the Guarantor may or might have as to
Guarantor’s respective undertakings, liabilities and obligations hereunder, each
and every such defense being hereby waived by the undersigned Guarantor.

 

8.             Should the status of Obligor change, this Guaranty shall continue
and also cover the Obligations of Obligor under the new status, according to the
terms hereof guaranteeing the Obligations of the original Obligor.

 

9.             Guarantor waives any defense arising by reason of any disability
or other defense of the Obligor or by reason of the cessation from any cause
whatsoever of the

 

2

--------------------------------------------------------------------------------


 

liability of Obligor.  Until all the Obligations of the Obligor to Bank shall
have been paid in full, Guarantor shall have no right of subrogation, and waives
any right to enforce any remedy which Bank now has or may hereafter have against
the Obligor; and Guarantor waives any benefit of, and any right to participate
in, any security now or hereafter held by Bank.

 

10.           This Guaranty shall remain and continue in full force and effect
notwithstanding the institution by or against the Obligor of bankruptcy,
reorganization, readjustment, receivership or insolvency proceedings of any
nature, or the disaffirmation of the said Obligations in any such proceedings,
or otherwise.

 

11.           In the event any payment made by Obligor to Bank with respect to
the Obligations is held to constitute a preference under the U.S. Bankruptcy
Code, or if for any other reason Bank is required to refund such payment or pay
the amount thereof to any other party, such a payment shall not constitute a
release of Guarantor from any liability hereunder, but Guarantor agrees to pay
such amount to Bank upon demand.

 

12.           In the event any or all of the Guarantors are corporations, each
such Guarantor warrants and represents that it has authority to execute and
deliver this Guaranty and agrees that it will do all things necessary to
preserve and keep in full force and effect its existence, franchises, rights and
privileges as a business or stock corporation under the laws of the state of its
incorporation.

 

13.           To the extent permitted by law, Guarantor expressly waives and
relinquishes all rights and remedies of suretyship, including, but not limited
to, all rights and remedies provided under sections 2787 through 2856 of the
Civil Code of the State of California.

 

14.           This Guaranty is for the benefit of Bank, its successors and
assigns, and in the event of an assignment by the Bank, its successors or
assigns, of the Obligations, or any part thereof, the rights and benefits
hereunder shall be transferred with such Obligations without further act on the
part of Bank and without notice to Guarantor.

 

15.           Suit may be brought against the Guarantor or against any other
guarantor without impairing the rights of Bank, its successors or assigns,
against any guarantor, and the Bank may compromise or settle with any guarantor
for such sum or sums as it may see fit and release such guarantor from all
further liability to Bank for the Obligations without impairing the right of the
Bank to demand and collect the balance of the Obligations from other guarantors
not so released; but it is agreed, however, that such compromise, settlement and
release shall in no way impair the rights of the guarantors as among themselves.

 

16.           In the event of the death of any Guarantor hereunder, the
obligation of the deceased shall continue in full force and effect against his
or her estate or beneficiaries as to all Obligations which shall have been
created or incurred by the Obligor prior to the time when the Bank shall have
received notice, in writing, of such death; and this Guaranty shall from the
date of such death as to all Obligations created, incurred or

 

3

--------------------------------------------------------------------------------


 

arising after such death remain and continue in full force as a Guaranty by the
surviving guarantors.

 

17.           Guarantor, individually and severally, expressly agrees that this
contract is performable in the Los Angeles County, California.

 

18.           The invalidity or unenforceability in any particular circumstances
of any provision of this Guaranty shall not extend beyond such provision or such
circumstances, and no other provision of this instrument shall be affected
thereby.

 

19.           Guarantor acknowledges and agrees that Guarantor has received and
reviewed a copy of the Agreement and all other documents executed in connection
with the Agreement.

 

20.           Any notice or demand required hereunder shall be deemed to be
delivered when deposited in the United States mail, postage prepaid, certified
mail, return receipt requested, addressed to Guarantor or Bank, as the case may
be, at the address set out in the Agreement for the Bank and as set forth below
for Guarantor or at such other address as such party may hereafter deliver in
accordance herewith.  Any other method of delivery or demand shall be effective
only when actually received by the recipient thereof. If and when included
within the term “Guarantor” or “Bank” there are more than one person, all shall
jointly arrange among themselves for their joint execution and delivery of a
notice to the other specifying some person at some specific address for the
receipt of all notices, demands, payments or other documents.  All persons
included within the terms “Guarantor” or “Bank”, respectively, shall be bound by
notices, demands, payments and documents given in accordance with the provisions
of this Paragraph to the same extent as if each had received such notice,
demand, payment or document.

 

21.           To the extent permitted by law, Guarantor further hereby waives
and agrees not to assert or take advantage of:

 

a.             Any right to require Bank to proceed against Obligor or (if
Obligor is a limited liability company) any members of Obligor or any other
indemnitor or guarantor of the indebtedness and obligations guaranteed hereby or
any other person or to proceed against or exhaust any security held by Bank at
any time or to pursue any other remedy in Bank’s power or under any other
agreement before proceeding against any Guarantor hereunder;

 

b.             (i) any defense based upon an election of remedies by Bank, even
though such election destroys or otherwise impairs the subrogation rights of
Guarantor or the right of Guarantor (after payment of the obligations guaranteed
by Guarantor under this Guaranty) to proceed against Obligor for reimbursement,
or both, and (ii) any and all rights or defenses Guarantor may have by reason of
protection afforded to Obligor with respect to any of the obligations of
Guarantor under this Guaranty pursuant to the antideficiency or other laws of
the State of California limiting or discharging Obligor’s indebtedness;

 

4

--------------------------------------------------------------------------------


 

c.             Any right or claim or right to cause a marshaling of the assets
of Guarantor;

 

d.             Any duty on the part of Bank to disclose to Guarantor any facts
Bank may now or hereafter know about Obligor, regardless of whether Bank has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intended to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Obligor and of any
and all circumstances bearing on the risk that liability may be incurred by
Guarantor

 

e.             Any lack of notice of disposition or of manner of disposition of
any collateral;

 

f.              Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Transaction Documents;

 

g.             Any deficiencies in the collateral or any deficiency in the
ability of Bank to collect or to obtain performance from any persons or entities
now or hereafter liable for the payment and performance of any obligation hereby
guaranteed;

 

h.             Any assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
Obligor) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Bank to enforce any of its rights, whether now or hereafter required, which Bank
may have against Guarantor or the collateral;

 

i.              Any modifications of the Transaction Documents or any obligation
of Obligor by operation of law or by action of any court, whether pursuant to
the Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise;

 

j.              Any action, occurrence, event or matter consented to by
Guarantor under Section 20(d) hereof, under any other provision hereof, or
otherwise;

 

k.             Any and all benefits and defenses under California Civil Code
Section 2810;

 

l.              Any and all benefits and defenses under California Civil Code
Section 2809;

 

5

--------------------------------------------------------------------------------


 

m.            All principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guaranty.  By doing so,
Guarantor agrees that Guarantor’s obligations shall not be affected by any
circumstances, whether or not referred to in this Guaranty, which might
otherwise constitute a legal or equitable discharge of a surety or guarantor;
and

 

o.             Any right of discharge under any and all statutes or other laws
relating to guarantors or sureties and any other rights of sureties and
guarantors thereunder.

 

Guarantor understands that the exercise by Bank of certain rights and remedies
contained in the Transaction Documents may affect or eliminate Guarantor’s right
of subrogation against Obligor and that Guarantor may therefore incur a
partially or totally nonreimbursable liability under this Guaranty. 
Nevertheless, Guarantor hereby authorizes and empowers Bank to exercise, in its
sole and absolute discretion, any right or remedy, or any combination thereof,
which may then be available, since it is the intent and purpose of Guarantor
that the obligations under this Guaranty shall be absolute, independent and
unconditional under any and all circumstances.

 

In accordance with Section 2856 of the California Civil Code, Guarantor also
waives any right or defense based upon an election of remedies by Bank , even
though such election destroys or otherwise impairs the subrogation rights of
Guarantor or the rights of Guarantor (after payment of the obligations
guaranteed by Guarantor under this Guaranty) to proceed against Obligor for
reimbursement, or both.

 

In accordance with Section 2856 of the California Civil Code, Guarantor waives
any and all other rights and defenses available to Guarantor by reason of
Sections 2787 through 2856, inclusive, of the California Civil Code, including
any and all rights or defenses Guarantor may have by reason of protection
afforded to Obligor with respect to any of the obligations of Guarantor under
this Guaranty pursuant to the antideficiency or other laws of the State of
California limiting or discharging Obligor’s indebtedness.  Likewise, Guarantor
waives any and all rights and defenses available to Guarantor under California
Civil Code Sections 2899 and 3433

 

Guarantor shall have no right of, and hereby waives any claim for, subrogation,
reimbursement, indemnification, and contribution against Obligor and against any
general partner, member or other constituent of Obligor, and against any other
person or any collateral or security for the indebtedness (including without
limitation any such rights pursuant to Sections 2847 and 2848 of the California
Civil Code), until the indebtedness has been indefeasibly paid and satisfied in
full and all outstanding obligations owed to Bank under the Transaction
Documents have been fully performed.

 

EXECUTED effective as of the 24th day of June, 2010.

 

6

--------------------------------------------------------------------------------


 

INTEGRATED REAL ESTATE SERVICE CORP.

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

GUARANTOR ADDRESS FOR NOTICE

 

Integrated Real Estate Service Corp.
19500 Jamboree Road
Irvine, CA  92612
Attention:  Ron Morrison, Executive Vice President and General Counsel
Telephone:  949-475-3942
Facsimile:  949-706-6208
Email:  ron.morrison@impaccompanies.com

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

State of California

 

County of Orange

 

On                                     , before
me,                                                                , personally
appeared                                            , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

[SEAL]

[Signature of Notary]

 

 

8

--------------------------------------------------------------------------------